Exhibit 10.14


LEASE

between

RNM TECHNOLOGY DRIVE, L.P.,

a California limited partnership

as LANDLORD

and

INTUITIVE SURGICAL, INC.,

a Delaware corporation

as TENANT

July 16, 2001



1.

Summary and Definitions

1

2.

Demise

2

3.

Acceptance of Premises

2

4.

Rent

3

5.

Security Deposit

3

6.

Services and Utilities

4

7.

Use of Premises

4

8.

Brokers

5

9.

Tenant's Taxes

5

10.

Alterations, Repairs and Maintenance

6

11.

Liens

8

12.

Entry

9

13.

Indemnification and Exculpation

9

14.

Insurance

10

15.

No Subrogation

11

16.

Damage or Destruction

11

17.

Condemnation

12

18.

Defaults and Remedies

12

19.

Encumbrances, Assignment and Subletting

15

20.

Subordination

16

21.

Estoppel Certificate

17

22.

Signs

17

23.

Surrender of Premises

17

24.

Professional Fees

18

25.

General Provisions

18

ADDENDUM

1

 

26.

Parking

1

27.

Tenant's Extension Option

1

28.

Hazardous Material

4

29.

Common Areas

6



EXHIBITS



Exhibit A

LEASE DEFINITIONS

Exhibit B

PREMISES

Exhibit C

TENANT IMPROVEMENT CONSTRUCTION AGREEMENT

Exhibit D

SAMPLE FORM OF OPENING/CLOSING CERTIFICATE

Exhibit E

SAMPLE FORM OF TENANT ESTOPPEL CERTIFICATE

Exhibit F

RULES AND REGULATIONS

Exhibit G

LIST OF HAZARDOUS MATERIALS

LEASE

RNM Technology Drive, L.P.

, a California Limited Partnership ("Landlord"), and Intuitive Surgical, Inc., a
Delaware corporation ("Tenant"), agree as follows as of July 16, 2001.



Summary and Definitions

. The following definitions and those in Exhibit A apply in this Lease:



Premises

.



The space within the building located at 950 Kifer Road, Sunnyvale, California
(the "Building"), comprised of approximately 82,988 square feet of Rentable Area
and depicted as the Premises on Exhibit B. The Premises are part of a Project
comprised of one (1) building, parking areas and Common Areas.

The Premises shall be expanded to include the remaining approximately 22,297
square feet of Rentable Area within the Building (the "Expansion Space") on
January 1, 2004, without the necessity of notice by either party, provided that
possession of the Expansion Space has been delivered to Tenant and the Expansion
Space is broom clean and in good condition and repair. Landlord covenants to
deliver the Expansion Space in such condition on January 1, 2004, but in any
event no later than April 1, 2004, and the date of such delivery is referred to
herein as the "Expansion Date". Upon the Expansion Date, Base Rent, Tenant's
Share of Operating Expenses, and other provisions of this Lease based upon the
number of square feet of Rentable Area shall be adjusted to reflect the
expansion of the Premises, and the Premises shall be deemed to consist of the
105,285 square feet of Rentable Area within the Building.

The Rentable Areas set forth in this Lease shall be binding on the parties for
purposes of this Lease.

Term

.



The Term shall commence on January 1, 2002 (the "Commencement Date").
Notwithstanding the foregoing, Tenant shall have the right to early occupancy of
the Premises commencing October 1, 2001, without the payment of rent or any
other charges except as provided in Exhibit C, but subject to all other terms
and conditions of this Lease.

The Term shall end at 11:59 p.m. on April 30, 2007 (the "Termination Date"). The
Termination Date shall not be in any way extended or advanced except pursuant to
the provisions herein.

Base Rent

. Base Rent per month shall be $165,976 ($2.00 per square foot of Rentable Area
per month) and shall increase by 3% on each January 1 commencing January 1,
2003. Notwithstanding the above, Tenant shall not be responsible to pay Base
Rent accruing prior to April 1, 2002 (the "Rent Commencement Date") or to pay
Base Rent for the month of March 2003. The schedule of Base Rent payable
hereunder shall be as follows assuming the Expansion Date is January 1, 2004:



Months

Base Rent

1/1/02 to 3/31/02

$ 0

4/1/02 to 12/31/02

$165,976.00

1/1/03 to 2/29/03

$170,955.28

3/1/03 to 3/31/03

$ 0

4/1/03 to 12/31/03

$170,955.28

1/1/04 to 12/31/04

$223,393.71

1/1/05 to 12/31/05

$230,095.52

1/1/06 to 12/31/06

$236,998.38

1/1/07 to 4/30/07

$244,108.33

Tenant's Share

. 78.82% of the Building, increasing to 100% on the Expansion Date.



Use

. The Premises shall be used and occupied only for the purpose of general
office, research and development, laboratory, including laboratory
demonstrations and training using robotic equipment on cadavers and animals,
light manufacturing and distribution and for no other purpose whatsoever.



Security Deposit

. Cash in an amount equal to $244,000.



Brokers

. Grubb & Ellis as Landlord's representative and Equis Corporation as Tenant's
representative.



Exhibits

. Exhibits A, B, C, D, E, F, and G.



Demise

. For the Term, Landlord leases the Premises to Tenant and Tenant leases the
same from Landlord, all upon and subject to the terms, covenants and conditions
of this Lease.



Acceptance of Premises

. Landlord shall deliver the Premises and the Expansion Space to Tenant in
broom-clean condition and with the HVAC system serving the Premises in good
working order. Except for the foregoing, Tenant accepts the Premises (and the
Expansion Space) in their current condition, AS-IS, and WITH ALL FAULTS. Tenant
acknowledges the Premises are suitable for Tenant's purposes, and that the
Building, the Common Areas and the Premises are in good and satisfactory
condition. If Tenant fails to provide written notice to Landlord of any defect
in the HVAC system serving the Premises within ninety (90) days following the
Commencement Date (or the date of delivery of the Expansion Space, as
applicable), then Tenant shall be deemed to have accepted the HVAC system and
waived any defect therein.



Rent

. All amounts due hereunder from Tenant to Landlord, whether designated as Base
Rent, Additional Rent, late charges, interest or otherwise, shall be deemed
"rent" hereunder. From the Rent Commencement Date, Tenant will pay Landlord,
without prior notice, demand, offset or deduction (except as specifically set
forth herein), the following rent:



Base Rent

. Subject to the provisions of Paragraph 25.10, Tenant will pay the Base Rent
(prorated for any partial month) in advance on the first day of each month
during the term hereof, except that Base Rent for the first full month of the
Lease Term for which Base Rent is payable shall be due upon execution of the
Lease.



Additional Rent

. Tenant shall pay Tenant's Share of Operating Expenses accruing on and after
the Rent Commencement Date, subject to Tenant's obligations with respect to
utility costs during the construction period as provided in
Exhibit C
. The terms "Tenant's Share" and "Operating Expenses" are defined in Exhibit A.
For partial years, Operating Expenses will be calculated on a full-year basis,
and then prorated. Tenant shall pay monthly installments of Additional Rent on
the first day of each month, in amounts specified in good faith by Landlord from
time to time, which, by the end of each calendar year (or by the Termination
Date, if earlier), will total Landlord's estimate of Additional Rent paid for
such year. As soon as is reasonably practicable after the end of each calendar
year during which Tenant paid Additional Rent based on Landlord's estimates as
provided above, Landlord will furnish Tenant a statement of Operating Expenses
for such year. Any amounts owing for that year shall, within thirty (30) days,
be paid by Tenant to Landlord. Any amounts overpaid shall, at Landlord's option,
be credited against the next installment(s) of estimated Additional Rent due
from Tenant, or be refunded to Tenant. Within ninety (90) days after receipt of
Landlord's statement and provided an Event of Default with respect to the Tenant
is not then occurring, Tenant shall have the right to audit at Landlord's local
offices, at Tenant's expense, Landlord's accounts and records relating to
Operating Expenses for the prior year. Such audit shall be conducted pursuant to
a commercially reasonable audit confidentiality agreement, and, if conducted by
a third party, such third party shall not be compensated for such audit services
on a contingency basis. If such audit reveals that Landlord has overcharged
Tenant for Operating Expenses, the amount overcharged shall be paid to Tenant
within thirty (30) days after the audit is concluded, together with interest
thereon at the rate of 10% per annum, from the date the statement was delivered
to Tenant until payment of the overcharge is made to Tenant. In addition, if the
audit indicates that the statement exceeds the actual Operating Expenses which
should have been charged to Tenant by more than 5%, the cost of the audit shall
be paid by Landlord. The parties' obligations with respect to payment or refund
of any deficiency or overpayment shall survive termination or expiration of this
Lease.



Security Deposit

. To secure its obligations under this Lease, Tenant will provide to Landlord
the Security Deposit upon execution of this Lease. Tenant hereby grants to
Landlord a security interest in and to the Security Deposit to secure Tenant's
obligations under this Lease. In the event of Tenant's default as provided in
Paragraph 18 of this Lease, Landlord may, but shall not be required to, use,
apply or retain all or any part of the Security Deposit to the extent required
to satisfy Tenant's obligations hereunder including without limitation the
payment of any Base Rent, Additional Rent, interest, late charges or any other
sum in default, or for the payment of any other amount which Landlord may
reasonably spend or become obligated to spend by reason of Tenant's default or
to compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant's default, including, without limitation, costs and attorneys'
fees incurred by Landlord to recover possession of the Premises following a
default by Tenant hereunder, all without prejudice to any other right or remedy
Landlord may have against Tenant. If the Security Deposit or any portions
thereof are so used, then Tenant shall within thirty (30) days after its receipt
of a written demand from Landlord deposit cash in an amount sufficient to
restore the cash Security Deposit to its original sum, and Tenant's failure to
so restore the Security Deposit shall be deemed an event of default under
Paragraph 18 of this Lease without further notice or cure period. Landlord may
commingle the Security Deposit with Landlord's other funds. In the event of
bankruptcy or other insolvency proceedings filed by or against Tenant, the
Security Deposit shall be deemed to be applied first to the payment of Rent and
other charges due Landlord for all periods prior to the effective date of such
proceedings. At the termination of this Lease, Landlord shall return any
remaining Security Deposit without interest upon receipt of Tenant's forwarding
address, or as provided by law, whichever is later (but in no event later than
thirty (30) days after the date of termination of this Lease). Tenant shall not
assign or encumber the Security Deposit, or attempt to do so, and Landlord shall
not be bound by any such assignment or encumbrance.



Services and Utilities

. Tenant shall contract for, and pay for, janitorial services for the Premises
using such janitorial contractor as Landlord shall approve, which approval shall
not be unreasonably withheld, conditioned or delayed. If separately metered or
provided, Tenant shall pay prior to delinquency for all water, gas, light, heat,
power, electricity, telephone, janitorial service, trash pick-up, sewer charges,
and all other services supplied to Tenant or consumed on the Premises, and all
taxes and surcharges thereon. If such utilities are not separately metered, then
Tenant's shall reimburse Landlord for the cost of such utilities based upon
Landlord's good faith estimate taking into account historical usage by existing
tenants of the Building. Tenant shall pay to Landlord Tenant's Share of the cost
of all utilities supplied in connection with the operation of the Common Areas..
Tenant shall pay to Landlord, as part of Additional Rent, utility costs in
arrears within thirty (30) days following invoices from Landlord.



Use of Premises

. Tenant will use and occupy the Premises only for the uses set forth in
Paragraph 1.5 and only to the extent such uses comply with Laws and otherwise
conform to the provisions of this Lease. Tenant acknowledges that it is solely
responsible for determining if applicable Laws permit Tenant's anticipated uses
within the Premises and that it is not a condition to the effectiveness of this
Lease that Tenant's uses are permitted by Laws. Tenant may not store or hold
cadavers or animals (live or dead) within the Premises overnight. Tenant shall
not permit any of its animals to be outside the Premises. Subject to the waiver
set forth in Paragraph 15 and to the provisions of Paragraph 16, Tenant will pay
for any damage to any part of the Premises or Building or Project caused by any
negligence or willful act by Tenant or Tenant's employees, agents, contractors
or invitees. Tenant will comply with the Building's Rules and Regulations as
promulgated by Landlord from time to time, and Tenant will not cause anywhere in
the Building or Project, or permit in the Premises, (i) any activity or thing
contrary to applicable law, ordinance, regulation, restrictive covenant, or
insurance regulation whether now in force or hereafter in force; or which is in
any way extra-hazardous or could jeopardize the coverage of normal insurance
policies or increase their cost; (ii) waste or nuisance, or any activity causing
noise, vibration, or odors which disturbs or disrupts other tenants within the
Building; (iii) cooking or heating food, except for incidental use, solely for
Tenant's employees, of microwave ovens and beverage-brewing devices, provided
that the foregoing do not use a flame and are approved by Underwriters
Laboratories for residential use; (iv) overloading the floors or the structural
or mechanical systems of the Building; or (v) obstruct or interfere with the
rights of other tenants or users of the Building or the Project. Tenant shall
not erect or place any item in or upon the Common Areas, except as expressly
permitted herein. Tenant shall store its waste either inside the Premises or in
its own dumpsters located within outside trash enclosures. Tenant shall not
store, place or maintain any garbage, trash, rubbish, other refuse or Tenant's
personal property in any area of the Common Area or exterior of the Premises at
any time, except as provided in Paragraph 26. Tenant at its sole expense shall
be responsible to maintain and keep the designated trash enclosures free of
garbage, trash, rubbish, other refuse or personal property. Tenant shall at
Tenant's sole cost and expense faithfully observe and promptly comply with all
local, state and federal laws, statutes, ordinances and governmental
resolutions, orders, rules, regulations and requirements (including, by way of
example, building codes, Title 24, and the Americans With Disabilities Act of
1990) and with the requirements of any board of fire underwriters (or other
similar body now or hereafter constituted) whether now in force or which may
hereafter be in force with respect to Tenant's specific use, occupancy,
modification or possession of the Premises, Tenant's business conducted in the
Premises or the design, equipment condition, use or occupancy of the Premises by
Tenant. Subject to the provisions of Paragraph 10.2(c), Tenant shall not be
responsible for compliance with any laws, codes, ordinances or other
governmental directives where such compliance is not related specifically to
Tenant's specific use and occupancy of the Premises. For example, if any
governmental authority should require any portion of the Project or the Premises
to be structurally strengthened against earthquake, or should require the
removal of Hazardous Materials from the Premises, and such measures are imposed
as a general requirement applicable to all tenants rather than as a condition to
Tenant's specific use or occupancy of the Premises, such work shall be performed
by Landlord, and the cost thereof shall be an Operating Expense, subject to the
exclusions set forth in Exhibit A. Tenant shall also comply with any covenant,
condition or restriction affecting the Building or the Project. Landlord
represents and warrants that, to the best of its knowledge, as of the date of
this Lease, there are no CC&Rs applicable to the Project.



Brokers

. Landlord and Tenant warrant that they have had no dealing with any finder,
broker or agent in connection with this Lease other than the Brokers. Tenant
will indemnify, defend and hold Landlord harmless from and against any and all
costs, expenses or liability for commissions or other compensation or charges
claimed by any finder, broker or agent other than the Brokers based on dealings
with Tenant with respect to this Lease. Landlord will be responsible for all
commissions and fees payable to the Brokers, and shall indemnify, defend and
hold Tenant harmless from and against any and all costs, expenses or liability
for commissions or other compensation or charges claimed by any finder, broker
or agent based on dealings with Landlord with respect to this Lease.



Tenant's Taxes

. In addition to Tenant's obligations to pay Real Property Taxes as set forth in
Section 4.2, Tenant shall be liable for and shall pay, before delinquency, all
taxes levied or assessed against or attributable to any of Tenant's personal
property, tenant improvements, or trade fixtures in the Premises. If any such
taxes or value are included in Landlord's taxes, Landlord may pay them
regardless of their validity (under proper protest, if requested by Tenant), and
Tenant upon demand will reimburse Landlord. Landlord agrees to cooperate with
Tenant with respect to any protest requested by Tenant, at Tenant's expense. As
soon as practicable, Landlord agrees to cooperate with Tenant in pursuing a
reassessment of the value of the Building for purposes of reducing the amount of
Real Property Taxes on the Building.



Alterations, Repairs and Maintenance

.



Repairs and Maintenance

.



Landlord shall, as an Operating Expense (except as excluded herein), promptly
repair and maintain in first class condition and repair the exterior roof,
including the roof membrane, exterior walls, skylights, foundations and
structural portions of the Building and the Project and the improvements within
the Common Areas, and any sidewalks, landscaping (including but not limited to
irrigation systems and backflow prevention devices), Parking Areas, fences and
signs located in the areas which are adjacent to the Building, and the
components of the Building's systems (plumbing, electrical, and HVAC) located
outside the Building. Subject to the waivers set forth in Paragraph 15 and to
the provisions of Paragraph 16, and except as otherwise covered by insurance, to
the extent any such maintenance and repairs are caused by the negligent act,
neglect or omission of any duty by Tenant or Tenant's employees, agents,
contractors or invitees, then Tenant shall pay to Landlord, as Additional Rent,
the entire cost of such maintenance and repairs. Landlord shall not, however, be
obligated to paint the interior surface of exterior walls, ceiling or doors, nor
shall Landlord be required to maintain, repair or replace windows, doors, or
plate glass. Tenant shall promptly notify Landlord in writing of any repair
required to be made by Landlord within the Premises. Landlord shall have no
obligation to alter, remodel, improve, repair (other than repair of structural
or load-bearing walls), decorate or paint the interior walls of the Premises.
Unless otherwise provided herein, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant's
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Building, the Premises or parking areas or in or to
fixtures, appurtenances and equipment therein. Tenant expressly waives the
benefits of any statute (including, without limitation, the provisions of
subsection 1 of Section 1932, Section 1941 and Section 1942 of the California
Civil Code and any similar law, statute or ordinance now or hereafter in effect)
which would otherwise afford Tenant the right to make repairs at Landlord's
expense (or to deduct the cost of such repairs from rent due hereunder) or to
terminate this Lease because of Landlord's failure to keep the Premises in good
order, condition and repair.

In all other regards, Tenant, at Tenant's sole cost and expense, shall keep,
maintain and preserve the Premises in first class condition and repair and
shall, promptly make all non-structural repairs and replacements to the Premises
and every part thereof, including but not limited to floors, ceilings, windows
and doors (with any replacements of the same quality, specifications and finish
as the existing windows and doors), interior walls, and the interior surfaces of
the exterior walls, plumbing, heating, air conditioning and ventilating
equipment within the Premises, telecommunications equipment and intrabuilding
network cabling, fire/life safety systems, interior electrical and lighting
facilities and equipment including circuit breakers and exterior lighting
attached to the Premises. In the event Tenant fails to perform Tenant's
obligations under this Section, Landlord shall give Tenant notice to do such
acts as Landlord deems are reasonably required to so maintain the Premises. If
Tenant, within fifteen (15) days after notice from Landlord, fails to commence
to do the work and diligently prosecute it to completion, then Landlord shall
have the right (but not the obligation) to do such acts and expend such funds at
the expense of Tenant as are reasonably required to perform such work. Any
amount so expensed by Landlord shall be paid by Tenant promptly after demand as
Additional Rent.

Alterations

.



Tenant will not make or permit alterations, improvements or additions in or to
the Premises (collectively "Alterations") without Landlord's prior, written
consent, which shall not be unreasonably withheld, delayed or conditioned.
Notwithstanding the foregoing, Tenant shall be allowed to make Alterations to
the Premises with estimated costs not to exceed $25,000 without such consent,
provided only that such Alterations do not effect the exterior or structural
portions of the Premises, do not adversely effect the building systems and are
made in compliance with all Laws. Additionally, Landlord hereby consents to
construction of the Tenant Improvements, subject to the provisions of Exhibit C.
Tenant's request for any required consent shall be in writing, accompanied by
proposed plans and specifications. With respect to any proposed Alterations with
a estimated cost in excess of the Security Deposit then held by Landlord,
Landlord may require Tenant to provide Landlord, at Tenant's cost and expense, a
payment and performance bond, in an amount equal to the estimated cost of such
Alterations in excess of the Security Deposit then held by Landlord, to insure
Landlord against any liability for any mechanic's and materialmen's liens and to
insure completion of the work. Alterations will be performed at Tenant's cost
and expense. Any and all plans must be submitted to Landlord for approval, and
building permits must be obtained prior to commencement of any construction
remodeling. All alterations, additions and improvements constructed by Tenant
shall remain the property of Tenant during the Lease Term and may be further
altered or removed during the term of this Lease, subject to the provisions
herein with respect to Alterations. Subject to Paragraph 23, at the expiration
or sooner termination of the Lease Term, all alterations, additions, or
improvements shall be surrendered to Landlord as a part of the realty and shall
then become Landlord's property. Tenant will promptly notify Landlord of the
value thereof for insurance and tax purposes. Notwithstanding the foregoing,
Tenant shall be entitled to remove, in addition to its furniture, trade
fixtures, equipment and other personal property, the following items: operating
room lighting, laboratory benches and casework. Should Tenant make any
Alterations in violation of such approval or the requirements of this
Paragraph 10.2, Landlord may, at any time during the Term, either remove any
part or all of the same on Tenant's behalf and at Tenant's expense, or require
that Tenant do so.

Tenant shall give Landlord written notice not less than ten (10) days prior to
the commencement of any work in the Premises by or on behalf of Tenant, and
Landlord shall have the right to post notices of non- responsibility in or on
the Premises or the Building as provided by law. All Alterations, repairs and
replacements by Tenant shall be made, constructed and installed in accordance
with all applicable laws, rules and ordinances (and Tenant shall perform all
work necessary to comply fully with all laws, ordinances and regulations
necessitated by the Alterations, whether structural or non-structural, within or
without the Premises) and the requirements of any insurance carrier, and shall
be of a quality and class at least equal to the original work, performed in a
good and workmanlike manner using grades of materials of a quality that is not
less than that currently installed within the Premises. Tenant shall ensure that
all work is performed in a manner that does not obstruct access to or through
the Building or its common areas and that does not interfere either with other
tenants' use of their premises or with any other work being undertaken in the
Building. Before construction begins, Tenant shall deliver to Landlord
reasonable evidence that damage to, or destruction of, the Alterations during
construction will be covered either by the policies that Tenant is required to
carry under Paragraph 14 or by a policy of builder's insurance in an amount
reasonably acceptable to Landlord. If Landlord requires Tenant to provide
builder's "all-risk" insurance for the proposed Alterations, Tenant shall
provide to Landlord a copy of the policy, any endorsements, and an original
certificate of insurance that complies with Paragraph 14. Tenant shall cause
each contractor and subcontractor to maintain all workers' compensation
insurance required by law and liability insurance (including property damage) in
amounts reasonably required by Landlord. Tenant shall provide evidence of
insurance to Landlord before construction begins Tenant will provide Landlord
the opportunity to monitor all work. Tenant shall provide Landlord with permit
drawings, job cards, as built sepia drawings (but only for work with a cost in
excess of $25,000) and temporary certificates of occupancy for all Alterations
promptly upon their completion. Should Tenant make any Alterations without
Landlord's prior written approval as required herein, or in violation of such
approval or the requirements of this Paragraph 10.2, Landlord may, at any time
during the Term, either remove any part or all of the same on Tenant's behalf
and at Tenant's expense, or require that Tenant do so.

If during the term of this Lease, any Alteration, whether structural or
otherwise to all or any portion of the Premises or Building is required by Law
(including, but not limited to, alterations required by the Americans with
Disabilities Act of 1990 or any amendments thereto or any regulations prorogated
thereunder (collectively the "ADA") solely because of (i) Tenant's unique use or
occupancy of the Premises or change of use or occupancy of the Premises,
(ii) Tenant's application for any permit or governmental approval,
(iii) Tenant's construction or installation of any leasehold improvements, trade
fixtures or Alterations, (iv) any violation by Tenant of any Law (including any
requirement of the ADA), (v) any special use of the Premises or any part thereof
by Tenant or any subtenant or assignee of Tenant (including, but not limited to
any use for a facility which constitutes, or if open to the public would
generally constitute a "place of public accommodation" under the ADA
requirements), or (vi) any special needs of the employees of Tenant or any
assignee or subtenant of Tenant, then Tenant shall promptly make the same at its
sole cost and expense. Within ten (10) days after receipt, Tenant shall notify
Landlord in writing and provide Landlord with copies of (i) any notices alleging
any violation of any Law relating to the Premises or Tenant's occupancy or use
of the Premises, including any notices alleging violation of the Project or the
ADA to any portion of the Project or the Premises; (ii) any claims made or
threatened in writing regarding non-compliance with the ADA or any Law relating
to the Project or the Premises; or (iii) any governmental or regulatory actions
or investigations instituted or threatened regarding non-compliance with the ADA
or any Law relating to any portion of the Project or the Premises.

Liens

. Tenant shall not permit any lien on any part of the Premises, Building or the
Project allegedly resulting from any work or materials furnished or obligations
incurred by or for Tenant. Tenant shall discharge any such lien of record
immediately upon its filing or shall provide an adequate bond to protect
Landlord's interest. Neither this Lease, nor any request or consent of Landlord
to the labor, materials or obligations, is a consent to such a lien. Landlord
may keep posted on the Premises any notices it deems necessary for protection
from such liens. In the event Tenant fails to discharge any such lien or provide
an adequate bond as required herein within thirty (30) days following Landlord's
written demand, then Landlord may cause such liens to be released by any means
it deems proper, including payment, at Tenant's expense and without affecting
Landlord's rights.



Entry

. Subject to Tenant's reasonable security requirements, and upon not less than
twenty-four (24) hours prior notice, Landlord may enter the Premises (or in any
emergency or suspected emergency, at any time, without notice), to (a) inspect,
test, maintain or make repairs, alterations and additions to the Building or the
Premises as Landlord is required to perform hereunder, (b) provide any service
which Landlord is now or hereafter obligated to furnish to tenants of the
Building or the Project, or (c) show the Premises to prospective lenders,
purchasers or tenants and, if they are vacated, to prepare them for reoccupancy.
Tenant hereby waives any claim for abatement of rent or for damages for any
injury, inconvenience to or interference, loss of occupancy or quiet enjoyment
caused by Landlord's entry in compliance with this provision. Landlord shall at
all times have keys to all doors to or in the Premises.



Indemnification and Exculpation

.



Tenant will indemnify, defend and hold and save Landlord and its officers,
directors, shareholders, partners and agents (each an "Indemnitee") harmless
from all fines, suits, losses, costs, expenses, liabilities, claims, demands,
actions, damages and judgments ("Liabilities") suffered by or recovered from the
Indemnitee, of every kind and character, resulting from (i) the operation,
condition, maintenance, use or occupancy of the Premises, (ii) any bodily
injury, death or property damage occurring in or about the Premises,
(iii) Tenant's or Tenant's agent's negligence or willful misconduct, or (iv) any
breach or default in the performance in a timely manner of any obligation on
Tenant's part to be performed under this Lease. Tenant, as a material part of
the consideration to Landlord, hereby assumes all risk of damage to property or
injury to persons, in, upon or about the Premises arising from any cause, and
Tenant hereby waives all claims in respect thereof against Landlord; provided,
however, that Tenant does not assume the risk of and does not waive any claims
for Liabilities resulting from Landlord's negligence or willful misconduct, or
from any breach or default by Landlord in its obligations under this Lease.

If any proceeding is brought wherein Tenant is required to indemnify and defend
an Indemniteee, Tenant shall retain counsel reasonably satisfactory to the
indemnified party to defend the indemnified party at the indemnifying party's
sole cost and expense. All such costs and expenses, including attorneys' fees
and court costs, shall be a demand obligation owing by the indemnifying party to
the indemnified party. The indemnifying party's obligations under this
Paragraph 13 shall survive the termination or expiration of this Lease.

Landlord shall indemnify, defend and hold and save Tenant and its, officers,
directors, shareholders, partners and agents (each a "Tenant Indemnitee")
harmless from all fines, suits, losses, costs, expenses, liabilities, claims,
demands, actions, damages and judgments, suffered by or recovered from the
Tenant Indemnitees, or every kind and character, resulting from (i) Landlord's
breach or default in the performance in a timely manner of any of Landlord's
obligations hereunder, and (ii) Landlord's or Landlord's agent's negligence or
willful misconduct.

Insurance

. Tenant, during the term and any other period of occupancy, will, at its
expense, maintain the following insurance coverage:



Commercial General Liability insurance with a general aggregate limit of not
less than $2,000,000.00, and an each occurrence limit of $1,000,000.00, for
personal injury or death and property damage occurring in or about or related to
the use of the Premises or Tenant's (or its agents, employees or
representatives) use of the Building, Common Areas and Project and Tenant's
indemnification obligations under Paragraph 13 above.

"All Risk" insurance for the full replacement cost of all Tenant's property on
the Premises and all fixtures and leasehold improvements in the Premises. Unless
this Lease is terminated upon damage or destruction, the proceeds of such
insurance will be used to restore the foregoing.

Workers' Compensation (as required by state law), and Employer's Liability
insurance in the amount of not less than $500,000.00.

Business Interruption insurance to protect against any interruption or
disturbance to Tenant's business conducted in the Premises for at least three
(3) months.

All policies required hereunder will be issued by carriers rated A-VII or better
by Best's Key Rating Guide and licensed to do business in the State of
California. The policies shall name Landlord, Landlord's partners and managing
agent and any other person or entity that Landlord may designate from time to
time as additional insureds, with primary coverage non-contributing to and not
in excess of any insurance Landlord may carry, and shall provide that coverage
cannot be cancelled except upon thirty (30) days prior written notice to
Landlord. At least thirty (30) days prior to expiration of such policies, and
promptly upon any other request by Landlord, Tenant shall furnish Landlord with
copies of policies, or evidence of insurance, evidencing maintenance and renewal
of the required coverage. In the event Tenant does not maintain said insurance,
Landlord may, in its sole discretion and without waiving any other remedies
hereunder, procure said insurance and Tenant shall pay to Landlord as Additional
Rent the cost of said insurance plus a five percent (5%) administrative fee. If
Landlord's lender, insurance advisor or counsel reasonably determines at any
time that the amount of such coverage is not adequate and such determination is
reasonably confirmed by Tenant's third-party insurance advisor, then Tenant
shall increase such coverage to such amount as Landlord's lender, insurance
advisor or counsel reasonably deems adequate. The limit of such insurance shall
not limit the liability of Tenant.

During the Term, Landlord shall insure the Building (excluding any property
which Tenant is obligated to insure) against damage with "All-Risk" insurance
(including earthquake as commercially reasonable) and commercial general
liability insurance with combined single limits not less than $2,000,000 and
with such deductibles as Landlord considers reasonably appropriate. Landlord
may, but shall not be obligated to, obtain and carry any other form or forms of
insurance as it or its Mortgagees may determine advisable.

If the acts or omissions of Tenant or Tenant's employees, agents, contractors or
invitees, whether or not Landlord has consented to the same, increase the cost
of Landlord's insurance, Tenant will pay the full cost of any such increase as
additional rent.

No Subrogation

. The parties shall use their best commercial efforts to obtain property
insurance policies affecting the Premises which include a clause or endorsement
denying the insurer any rights of subrogation against the other party. Landlord
and Tenant waive any rights or recovery against the other for any actually
insured injury or loss and any injury or loss required to be insured against
hereunder.



Damage or Destruction

. If the Premises or any part thereof are damaged by fire or other casualty,
Tenant will promptly notify Landlord.



Cancellation of Lease; Restoration of Building

. If the Building or the Premises are damaged by fire or other casualty to the
extent that substantial alteration or reconstruction with an estimated cost in
excess of thirty-five percent (35%) of the replacement cost of the Building,
Landlord may terminate this Lease by notifying Tenant within sixty (60) days
after the later of the date the damage occurs, or the date Landlord is so
notified by any holder ("Mortgagee") of a mortgage or deed of trust (blanket or
otherwise) covering any part of the Building ("Mortgage"). In the event Landlord
elects to terminate this Lease, Tenant shall have the right within ten (10) days
of receipt of the required notice to notify Landlord of Tenant's election to
continue the Lease in full force and effect, and Tenant, at its expense (to the
extent not covered by available insurance proceeds), shall proceed to make such
repairs as soon as reasonably possible or Landlord may elect, in its sole
discretion, to require Tenant to furnish evidence, within ten (10) days
following Landlord's demand, reasonably satisfactory to Landlord of Tenant's
ability to fund that portion of the cost of such repair or restoration which is
not covered by insurance proceeds received, in which event Landlord shall
proceed to make such repairs. If Tenant does not give such notice or provide
such evidence within the ten (10) day period, this Lease shall be cancelled and
terminated as of the date of the occurrence of such damage. All insurance
proceeds available from the fire and property damage insurance carried by
Landlord pursuant to Paragraph 14 shall be paid to and become the property of
Landlord in the event the Lease is terminated. If this Lease is not terminated,
then within seventy-five (75) days after the fire or other casualty, Landlord
will commence to repair and restore the Premises and any portion of the Building
required for access to the Premises, and will diligently complete the same, but
Landlord is not required (a) to expend more for such repair of the Premises than
the net insurance proceeds (after any payment required under any Mortgage)
reasonably allocable to the Premises, or (b) to rebuild, repair or replace any
of Tenant's furniture, furnishings, fixtures or equipment removable by Tenant
under the provisions of this Lease or which Tenant has insured or is required to
insure under the provisions of this Lease. Within sixty (60) days following such
substantial damage to the Building or Premises, Landlord shall notify Tenant
whether or not such repair or restoration can reasonably be completed within one
hundred eighty (180) days following such damage, and if Landlord notifies Tenant
that it cannot be completed within such one hundred eighty (180) days, Tenant
shall have thirty (30) days within which to provide written notice of
termination of the Lease. If neither party terminates the Lease, pursuant to
this Section 16.1 as a result of substantial casualty, Landlord will
expeditiously obtain any necessary permits and approvals for repair or
restoration and will promptly commence and diligently proceed with repair or
restoration, and complete it as expeditiously as reasonably possible. In the
event that Landlord fails to repair and restore the Premises within one hundred
eighty (180) days following the date such damage is incurred, the Tenant may
terminate the Lease by delivering written notice to Landlord within thirty (30)
days following the expiration of said 180-day period.



Abatement of Rent

. Following any damage or destruction to the Premises, rent shall be abated
while and to the extent the Premises are unfit for occupancy due to such damage
or destruction. Except as expressly provided to the contrary in this Lease, this
Lease will not terminate, and Tenant will not be entitled to damages or to any
abatement of rent or other charges, as a result of a fire or other casualty,
repair or restoration Tenant hereby waives the provisions of California Civil
Code Sections 1932(2) and 1933(4) which permit termination of a lease upon
destruction of Premises, and any other present or future statute that may so
permit.



Condemnation

. If all or substantially all of the Building or of the Premises is taken for
any public or quasi-public use under any governmental law, ordinance or
regulation or by right of eminent domain or is sold to the condemning authority
in lieu of condemnation, then this Lease will terminate when physical possession
is taken by the condemning authority. If a lesser but material portion of the
Premises is thus taken or sold (, either party may terminate this Lease by
notice to the other within sixty (60) days after the taking or sale, in which
event this Lease will terminate when physical possession of the applicable
portion of the Building or the Premises is taken by the condemning authority. If
the Lease is not terminated, rent payable will be reduced by the amount
allocable to any portion of the Premises so taken or sold, and Landlord, at its
sole expense, will restore the affected portion of the Building to substantially
its former condition as far as commercially feasible, but not beyond the work
done by Landlord in originally constructing the affected portion of the Building
and installing tenant improvements in the Premises. Landlord shall be entitled
to receive all of the compensation awarded upon a taking of any part or all of
the Building or Premises, including any award for any unexpired term of this
Lease. Tenant may seek an award in separate proceedings for its personal
property, trade fixtures and moving expenses.



In the event of such taking or sale of the Premises or any part thereof for
temporary use of not more than six (6) months, this Lease shall remain
unaffected and rent shall not abate, and Tenant shall be entitled to such
portion or portions of any award made for such use with respect to the period of
the taking which is within the Term, provided that, if such taking shall remain
in force at the expiration or earlier termination of this Lease, Tenant shall
then pay to Landlord a sum equal to the reasonable cost of performing Tenant's
obligations with respect to surrender of the Premises.

To the extent that it is inconsistent with the provisions of this Paragraph 17,
each party hereto hereby waives the provisions of Section 1265.130 of the
California Code of Civil Procedure allowing either party to petition a court to
terminate this Lease in the event of a partial taking of the Premises.

Defaults and Remedies

.



Events of Default

. The occurrence of one or more of the following events shall constitute an
"Event of Default" and breach hereunder by Tenant:



Tenant fails to make a payment within three (3) days after written notice of
delinquency hereunder provided, however, that no Event of Default shall accrue
under this subparagraph 18.1.1 until the tenth (10th) day following the date the
payment was due hereunder; or

Tenant fails to comply with any other obligation under this Lease and does not
cure such failure within thirty (30) days after written notice; except that any
failure to perform under Paragraph 20 or 21 of this Lease within the time period
provided therein shall be deemed an Event of Default hereunder without further
notice or cure period; or

Tenant attempts any Assignment (as defined in Paragraph 19) prohibited by
Paragraph 19; or

Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors or an assignment for the benefit of creditors, admits in writing its
inability to pay its debts as they become due, or files a petition under any
Section or Chapter of the United States Bankruptcy Code or any similar law or
statute; or an order for relief is entered with respect to Tenant or any
Guarantor in any bankruptcy, reorganization or insolvency proceedings; or a
pleading seeking such an order is not discharged or denied within sixty (60)
days after its filing; or the taking of any action at the corporate or
partnership level by Tenant to authorize any of the foregoing actions on behalf
of Tenant; or a receiver or trustee is appointed for all or substantially all
assets of Tenant or any guarantor or of the Premises or any of Tenant's property
located thereon in any proceedings brought by Tenant or Guarantor, or any
receiver or trustee is appointed in any proceeding brought against Tenant or
Guarantor and not discharged within sixty (60) days after appointment or Tenant
or Guarantor does not contest such appointment; or any part of Tenant's estate
under this Lease is taken by process of law in any action against Tenant (but in
the event that any provision of this Paragraph 18.1.4 is contrary to any
applicable law, such provision shall be of no force or effect); or

Tenant abandons the Premises; or

Three (3) times within a year, Tenant fails to fulfill a material obligation
under this Lease following notice by Landlord, even though Tenant may thereafter
cure such failure within the time provided.

Any notice specified above shall serve as, and not be in addition to, any notice
required under California Code of Civil Procedure Section 1161 or otherwise
regarding unlawful detainer actions.

Remedies

. On an Event of Default, Landlord may terminate this Lease by notice to Tenant,
or continue this Lease in full force and effect, and/or perform Tenant's
obligations on Tenant's behalf and at Tenant's expense.



If and when this Lease is so terminated, all rights of Tenant and those claiming
under it will terminate. In such event, Landlord may immediately recover from
Tenant:

The worth at the time of award of any unpaid rent which had been earned at the
time of such termination; plus

The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

The worth at the time of award of the amount by which the unpaid rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided; plus

Any other amount reasonably necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform Tenant's obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

As used in Subsections (a) and (b) above, the "worth at the time of award" is
computed by allowing interest at the Prime Rate, plus four percent (4%) per
annum (or at the maximum rate permitted by law, whichever is less). As used in
Subsection (c) above, the "worth at the time of award" is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%). Until Tenant confirms in
writing that this Lease is terminated, Landlord's failure to relet the Premises
shall not constitute a failure to mitigate damages.

Landlord shall have the remedy described in California Civil Code Section 1951.4
(Landlord may continue this Lease in effect after Tenant's breach, even if
Tenant has abandoned the Premises, and enforce all of Landlord's rights and
remedies under this Lease, including the right to recover rent as it becomes
due, if Tenant has the right to sublet or assign, subject only to reasonable
limitations).

Upon an Event of Default or when Tenant is no longer entitled to possession,
Landlord may enter the Premises and dispose of Tenant's property as herein
provided, and may perform Tenant's obligations hereunder on Tenant's behalf.
Tenant will reimburse Landlord on demand for Landlord's attorneys' fees and
other expenses in doing so. This Paragraph 18.2.3 shall survive expiration or
termination of this Lease.

Continuing Liability

. No repossession, re-entering or reletting of the Premises or any part thereof
by Landlord shall relieve Tenant or any Guarantor of its liabilities and
obligations under this Lease except as provided by law.



Remedies Cumulative

. All rights and remedies of Landlord under this Lease will be non-exclusive of
and in addition to any other remedies available to Landlord at law or in equity.



No Waiver

. Either party's failure to insist on strict compliance with any terms hereof or
to exercise any right or remedy does not waive the same. Waiver of any agreement
regarding any breach does not affect any subsequent or other breach, unless so
stated. A receipt by Landlord of any rent with knowledge of the breach of any
covenant or agreement contained in this Lease shall not be a waiver of the
breach, and no waiver by Landlord of any violation or provision of this Lease
shall be effective unless expressed in writing and signed by Landlord. Payment
by Tenant or receipt by Landlord of a lesser amount than due under this Lease
may be applied to such of Tenant's obligations as Landlord elects. No
endorsement or statement on any check, and no accompanying letter, shall make
the same an accord and satisfaction, and Landlord may accept any check or
payment without prejudice to Landlord's right to recover the balance of the rent
or pursue any other remedy provided in this Lease.



Encumbrances, Assignment and Subletting

. Except upon Landlord's written consent, which shall not be unreasonably
withheld, delayed, or conditioned or as otherwise permitted herein, Tenant may
not assign, transfer, or encumber this Lease or any estate or interest herein,
or permit the same to occur, or sublet or grant any right of occupancy for any
part of the Premises, or permit such occupancy by any other parties other than
Tenant and Tenant's employees or modify any agreement providing for any of the
foregoing (the foregoing collectively referred to as "Transfer," and the other
party thereto the "Transferee"). Any prohibited Transfer is voidable by
Landlord.



Conditions of Transfer

. Landlord's consent to a Transfer may, without limitation, be conditioned on
Landlord's determination that the Transferee's financial condition shall be
sufficient to allow such Transferee to comply with the obligations of Tenant
hereunder. Consent by Landlord to any Transfer shall not be a waiver of
Landlord's rights as to any subsequent Transfers. Any approved Transfer shall be
expressly subject to the terms and conditions of this Lease. If Tenant's
obligations under this Lease have been guaranteed by third parties (herein
called "Guarantors"), then Landlord's consent to the Transfer may be conditioned
upon Landlord's receipt of the written consent of each Guarantor to such
Transfer and the terms thereof. In the event of any Transfer, each transferor
and all Guarantors will remain fully responsible and liable for all of Tenant's
obligations under this Lease, and the Transferee will automatically be jointly
and severally liable to the extent of the transferred portion of the Premises.
Upon an Event of Default, as herein defined, while a Transfer is in effect,
Landlord may collect directly from the Transferee all sums becoming due to
Tenant under the Transfer and apply this amount against any sums due Landlord by
Tenant, and Tenant authorizes and directs any Transferee to make payments
directly to Landlord upon notice from Landlord. No direct collection by Landlord
from any Transferee shall constitute a novation or release of Tenant or any
Guarantor, a consent to the Transfer or a waiver of the covenant prohibiting
Transfers. Landlord, as Tenant's agent, may endorse any check, draft or other
instrument payable to Tenant for sums due under a Transfer, and apply the
proceeds in accordance with this Lease; this agency is coupled with an interest
and is irrevocable.



Request to Assign or Sublet; Cancellation

. With any request for consent to a Transfer, Tenant will submit a copy of the
proposed Transfer document to Landlord and notify Landlord of the proposed
effective date of the Transfer, the name of the proposed Transferee (accompanied
by evidence of the nature, and financial condition of the Transferee and its
business), and all terms and conditions (including rental) of or relating to the
Transfer. Notwithstanding anything to the contrary in this Paragraph 19, within
fifteen (15) days of a request for Landlord's consent to any Transfer involving
(a) an assignment of the Lease or (b) a sublease for all or substantially all
the Premises for all or substantially all the then remaining Term of the Lease,
or any time, if Tenant enters into any Transfer without obtaining the consent of
Landlord, Landlord, by notice to Tenant, may terminate this Lease as of the
proposed effective date of the Transfer as if that were the original Termination
Date (or immediately, if Tenant enters into the Transfer without obtaining the
consent of Landlord). If Landlord so elects to terminate, Landlord shall have
the right to relet the Premises or any portion thereof to anyone (including the
proposed Transferee) on any terms, and Tenant shall not be entitled to any
portion of any profit Landlord may realize as a result of any such reletting.



Excess Rent

. If the consideration Tenant receives for any Transfer exceeds the rent (Base
Rent, Operating Expenses and Additional Rent) payable under this Lease for the
same period and portion of the Premises, after deducting from such consideration
any broker's commissions, legal fees and advertising costs actually paid by
Tenant in connection with the Transfer, all amortized over the term of the
sublease if applicable, then 50% of the excess shall be immediately due and
payable by Tenant to Landlord as Additional Rent under this Lease. Further
Tenant may deduct from such excess consideration the monthly amortization of the
Cost of Improvements paid by Tenant with respect to the Premises (or portion of
the Premises) which is subject to the Transfer. As used herein, the term
"consideration" for the transfer shall not include any payment received by
Tenant from a subtenant or transferee for services or costs not included in Base
Rent hereunder (for example, utility costs, janitorial services, insurance or
maintenance costs, property taxes and the like).



Transfers to Related or Successor Entities

. "Transfer" within the meaning of this Paragraph 19 shall not include any
sublease or assignment of all or a portion of the Premises to any person,
corporation or partnership which controls, is controlled by or is under common
control with Tenant, if such affiliated entity assumes Tenant's obligations
hereunder. For purposes of this Paragraph 19.4, "control" shall mean ownership
of at least 50% of all classes of stock of a corporation, all memberships in a
limited liability company or all classes of partners in a partnership.
Additionally, "Transfer" shall not include any transfer of the Lease in
connection with the merger, consolidation or acquisition of Tenant with or by
another entity or any transfer of this Lease in connection with the acquisition
of all or substantially all of the assets of Tenant. Notwithstanding the above,
no transfer shall be excluded from the definition of Transfer hereunder if it is
a "sham" transaction which has the effect of avoiding Tenant's liability
hereunder. Tenant shall notify Landlord of any transfer to a related or
successor entity prior to or immediately following its consummation. Any
transactions excluded from the meaning of "Transfer" pursuant to this Paragraph
19.4 shall be referred to as an "Excluded Transfer."



Subordination

. This Lease and all rights of Tenant under this Lease are subordinate to any of
the following, and any modifications thereof, which may now or hereafter affect
any portion of the Building: any Mortgage, or any ground or underlying lease
covering any part of the Building. On sale by foreclosure of a Mortgage or sale
in lieu of foreclosure, Tenant will attorn to the purchaser if requested by such
purchaser, and recognize the purchaser as the Landlord under this Lease,
provided that such purchaser recognizes this Lease. These provisions are self-
operative and no further instrument is required to effect them; however, upon
demand from time to time, Tenant shall execute, acknowledge and deliver to
Landlord any instruments necessary or proper to evidence such subordination
and/or attornment or, if Landlord so elects, to render any of the foregoing
subordinate to this Lease or to any or all rights of Tenant hereunder. Tenant
further waives the provisions of any current or future statute, rule or law
which may give or purport to give Tenant any right or election to terminate or
otherwise adversely affect this Lease and the obligations of Tenant hereunder in
the event of any such foreclosure proceeding or sale, and agrees that this Lease
shall not be affected in any way whatsoever by any such proceeding or sale
unless the Mortgagee, or the purchaser, shall declare otherwise. Notwithstanding
the foregoing, Tenant shall not be required to subordinate its interest under
this Lease unless (a) such subordination does not materially increase Tenant's
obligations, or materially decrease its rights under this Lease, and
(b) Landlord first obtains from the holder of the mortgage, deed of trust, or
other instrument of security to which this Lease is to become subordinated a
written agreement that provides substantially that as long as Tenant performs
its obligations under this Lease, no foreclosure of, deed given in lieu of
foreclosure of, or sale under the encumbrance, and no steps or procedures taken
under the encumbrance, shall affect Tenant's rights hereunder.





Estoppel Certificate

. Upon Landlord's written request from time to time, Tenant will execute and
deliver to Landlord, within twenty (20) days after Tenant's receipt of
Landlord's written request, certificates, an example of which is attached hereto
as Exhibit E, certifying: (i) the date of commencement of this Lease; (ii) the
fact that this Lease is unmodified (except as the certificate specifies) and in
full force and effect; (iii) the date to which the sums payable under this Lease
have been paid; (iv) that there are no current defaults under this Lease by
either Landlord or Tenant except as specified; and (v) such other matters as
Landlord reasonably requests. This certification may be relied upon by any
actual or prospective Mortgagee or purchaser of all or part of the Building or
any interest therein or in Landlord. Failure to so execute and deliver said
certificate will be conclusive upon Tenant (i) that this Lease is in full force
and effect, without modification except as may be represented by Landlord,
(ii) that there are no uncured defaults in Landlord's performance, and
(iii) that no more than one (1) month's rental has been paid in advance.



Signs

. Tenant shall be permitted to post a sign of standard size and materials on the
existing sign monument outside the Project commensurate with its share of the
Project and to maintain a sign on or immediately adjacent to its entrance, at
Tenant's sole cost and expense, subject to compliance with any applicable law,
ordinance, regulation, or restriction, and subject to Landlord's prior, written
consent as to size, design and content, which shall not be unreasonably
withheld. Tenant shall not place, maintain, or permit on any exterior door,
wall, or window of the Premises, or the Building, any other sign, awning,
canopy, marquee, or other advertising without the prior written consent of
Landlord in Landlord's sole reasonable discretion. If Landlord consents to any
sign, awning, canopy, marquee, decoration, or advertising matter, Tenant shall
maintain it in good appearance and repair at all times during this Lease. If at
the end of the Term, any of the items mentioned in this Section are not removed
from the Premises by Tenant, that item may, without damage or liability, be
removed and disposed of by Landlord at Tenant's expense.



Surrender of Premises

. As soon as its right to possession ends, Tenant will surrender the Premises to
Landlord in as good repair and condition as on the Rent Commencement Date,
except for reasonable wear and tear, and for damage or destruction by fire or
other casualty for which Tenant is not otherwise responsible. Notwithstanding
anything to the contrary herein, (a) Tenant shall not be required to remove
(i) any of the initial Tenant Improvements constructed by or on behalf of
Tenant, and (ii) any alterations or additions for which Tenant has obtained
Landlord's consent unless Landlord has indicated, at the time of granting such
consent, that such removal will be required. Tenant will concurrently deliver to
Landlord all keys to the Premises, and restore any locks which it has changed to
the system which existed at the commencement of the Term.



Leasehold Improvements and Fixtures

. Except as otherwise set forth herein, at the expiration or termination of the
Term, Landlord may require the removal of any or all personal property and
equipment from the Premises, and the restoration of the Premises to its
condition as when Tenant first occupied, except for reasonable wear and tear, at
Tenant's expense. All personal property and equipment on or about the Premises,
other than that which is affixed to the Premises so that it cannot be removed
without material damage to the Premises or the Building, shall be removed from
the Premises by Tenant (if it is not in default) at the expiration or
termination of the Term. All removals by Tenant will be accomplished in a good
and workmanlike manner so as not to damage any portion of the Premises or
Building, and Tenant will promptly repair and restore all damage done. If Tenant
does not so remove any property which it has the right or duty to remove,
Landlord may immediately either claim it as abandoned property, or remove, store
and dispose of it in any manner Landlord may choose, at Tenant's cost and
without liability to Tenant or any other party.



Holding Over

. If Tenant does not surrender the Premises as required and holds over after its
right to possession ends, Tenant shall become a tenant at sufferance only, at a
monthly rental rate equal to one hundred fifty percent (150%) of the total rent
payable in the last prior full month, or the then existing fair market rental,
whichever is greater, without renewal, extension or expansion rights, and
otherwise subject to the terms, covenants and conditions herein specified, so
far as applicable. Nothing other than a fully executed written agreement of the
parties creates any other relationship. Tenant is liable for Landlord's loss,
costs and damage from such holding over, including, without limitation, those
from Landlord's delay in delivering possession to other parties. These
provisions are in addition to other rights of Landlord hereunder and as provided
by law.



Professional Fees

. In any dispute between the parties (whether or not litigated) arising
hereunder or out of Tenant's use or occupancy of the Premises, the prevailing
party's reasonable costs and expenses (including fees of attorneys and experts)
will be paid or reimbursed by the unsuccessful party.



General Provisions

.



Mortgagee Protection

. Tenant shall not sue Landlord for damages or exercise any right to terminate
until (a) it gives written notice to any Mortgagee whose name and address have
been furnished to Tenant, and (b) a reasonable time for remedying the act or
omission giving rise to such suit has elapsed following the giving of the
notice, without the same being remedied. During that time, Landlord shall not be
considered in default, and Landlord and/or any Mortgagee and/or their employees,
agents or contractors may enter the Premises and do therein whatever may be
necessary to remedy the act or omission.



Transfer of Landlord's Interest

. Landlord may transfer, assign or convey any or all of its interest in the
Building or its rights under this Lease. Upon transfer of its rights under this
Lease, Landlord is freed and relieved of all then future obligations under this
Lease, the transferee shall be deemed to have assumed those obligations, and
Tenant will look solely to the successor to Landlord. This Lease shall inure to
the benefit of and bind all parties hereto and their respective successors and
assigns.



Waiver

. Tenant waives any right it may now or hereafter have (i) to redeem the
Premises or to have a continuance of this Lease after termination of the Lease,
Tenant's right of occupancy or the Term (ii) for exemption of property from
liability for debt or for distress for rent, (iii) relating to notice or delay
in levy of execution in case of eviction for nonpayment of rent. The parties
agree that in any litigation under this Lease or the relationship it creates,
the judge, rather than the jury, shall determine any matters of fact relating to
Transfers, bankruptcy or similar matters or to the structural or mechanical
systems of the Building.



Identification of Tenant

. If there is more than one party constituting Tenant or any Guarantor, their
obligations are joint and several, and Landlord may proceed against any one or
more of them before proceeding against the others, nor shall any party
constituting Tenant or Guarantor be released for any reason whatsoever,
including, without limitation, any amendment of this Lease, any forbearance by
Landlord or waiver of any of Landlord's rights, the failure to give any party
constituting Tenant or Guarantor any notices, or the release of any party liable
for the payment of Tenant's obligations. If there is more than one party
constituting Tenant, any of them acts for all others in every regard with
respect to this Lease (including but not limited to any renewal, extension,
expiration, termination or modification).



Interpretation of Lease

. Tenant acquires no rights by implication from this Lease, and is not a
beneficiary of any past, current or future agreements between Landlord and third
parties. Surrender or cancellation of this Lease shall not work a merger, and
shall, at Landlord's option, assign to it all subleases or subtenancies. The
delivery of keys to Landlord or Landlord's managing agent is not a termination
of this Lease or a surrender of the Premises. Headings in this Lease are for
convenience only, and do not affect the meaning of the text. Unless context
indicates otherwise, words of any gender or grammatical number include all
genders and numbers. Where context conflicts with the definition of any term,
context will control, but only for that use and related uses. If any provision
of this Lease or any application thereof is invalid, void or illegal, no other
provision or application shall be affected. Time is of the essence of every
provision of this Lease. California law governs this Lease. Neither party may
record this Lease or a copy or memorandum thereof. Submission of this Lease to
Tenant is not an offer, and Tenant will have no rights hereunder until each
party executes a counterpart and delivers it to the other party.



Limitation on Liability

. The parties' rights hereunder are solely for the benefit of such party, and
neither party has a duty to exercise them for the benefit of the other party or
others. Any liability of Landlord to Tenant under this Lease, or arising from
the relationship under it, is limited to fifty percent (50%) of the value of the
Building but in no event in an amount less than $5,000,000, and Landlord and
Landlord's employees, officers, directors, shareholders, partners and agents
shall not be personally liable for any deficiency; but this does not limit or
deny any remedies which do not involve personal liability. Neither party shall
name the other party's employees, officers, directors, shareholders, partners
and agents as a defendant in any action seeking to impose personal liability on
any one or more of them. If Tenant proposes any action which requires Landlord's
consent and such consent is impermissibly withheld, denied or delayed, Tenant
may seek an injunction or specific performance, in addition to any other
remedies to which it may be entitled under applicable law



Financial Statements

. Tenant represents, warrants and covenants that financial statements heretofore
or hereafter furnished to Landlord, in connection with this Lease, are accurate
and are not materially misleading. At any time during the Term, Tenant shall,
upon ten (10) days prior written notice, provide Landlord with a current
financial statement and financial statements of the two (2) years prior to the
current financial statement year, and prepared in accordance with generally
accepted accounting principles and, if such is Tenant's normal practice, audited
by an independent certified public accountant.



Quiet Enjoyment

. If Tenant pays all sums and performs all its other obligations under this
Lease, Tenant shall and may peaceably and quietly have, hold and enjoy the
Premises, subject to this Lease.



Payments and Notices

. Any notice or document shall be considered received when personally delivered
or when delivered by mail, messenger or overnight courier, addressed to the
parties hereto at the respective addresses set forth on the signature page of
this Lease, or to Tenant at the Premises, or at such other address as they may
specify from time to time by written notice delivered in accordance with this
Paragraph 25.9, except that if such day is not a business day, the notice or
document will be considered delivered on the next business day. If any delivery
is refused or cannot be delivered at the last known address of the party being
given notice, such notice shall be deemed delivered one (1) business day
following dispatch by overnight courier or three (3) business days after
dispatch by mail as provided herein. All payments required to be made by Tenant
to Landlord are to be paid, without prior demand except as may be specified and
without any setoff, deduction or counterclaim whatsoever, in legal tender of the
United States of America at the address set forth on the invoice or, if no
invoice is submitted or no address is set forth, at the address for the Landlord
set forth on this Lease or at any other address as Landlord may specify from
time to time by written notice in accordance with this Paragraph 25.9.



Late Payments

. If any amounts due hereunder from Tenant are not received by Landlord within
seven (7) business days after said amounts are due, Tenant shall also pay to
Landlord a late charge of five percent (5%) of all such past due amounts for
which the parties agree is a fair and reasonable estimate of the extra costs
(including, without limitation, processing and accounting charges) Landlord will
incur by reason of the late payment. Notwithstanding the above, Landlord agrees
to waive the late charge one time within any twelve (12) month period if Tenant
pays in full all amounts due within five (5) days after written notice of
delinquency from Landlord. Landlord shall provide Tenant with notice of the
imposition of any late charge within thirty (30) days following the date it
accrues hereunder. Acceptance of any late charge shall not constitute a waiver
of Tenant's default with respect to any amount otherwise overdue hereunder, nor
prevent Landlord from exercising any of its other rights and remedies. Any
amounts overdue from Tenant hereunder shall accrue interest from the date due at
the Prime Rate per annum, provided however, that no interest shall accrue until
after ten (10) days following the due date of such amounts.



Rules and Regulations

. Tenant shall comply with the Rules and Regulations (as changed from time to
time as therein provided) attached hereto as Exhibit F. In the event of any
conflict between the terms of the Rules and Regulations and the provisions of
the text of this Lease, the provisions of this Lease shall control and prevail.



Rights Reserved by Landlord

. In addition to other rights retained or reserved, Landlord reserves the
following rights, exercisable without notice and without liability to Tenant and
without effecting an eviction, constructive or actual, or in any way diminishing
Tenant's obligations: (a) to change the name or street address of the Building
or Project; (b) to install and maintain, modify or remove any signs on the
exterior of the Building or Project; (c)  to keep, and to use in appropriate
instances, keys to all doors within and into the Premises (no locks shall be
changed or added without the prior, written consent of Landlord); (d) to close
any part of the Common Areas to the extent necessary in Landlord's opinion to
prevent the accrual of any prescriptive rights, to temporarily close any part of
the Common Areas to repair and maintain them or for any other reasonable
purpose, or to change the nature of the Common Areas, including without
limitation changes in the location, size, shape, and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, and walkways; and (e) to take
all reasonable measures Landlord considers advisable for the security of the
Project and its occupants. Notwithstanding the foregoing, Landlord shall not be
entitled to take any action pursuant to such rights, if such action will
materially interfere with Tenant's use and enjoyment of the Premises pursuant
hereto.



Responsibility for Others

. Where either party waives rights against the other party, it also waives the
same rights against the other party's employees, officers, directors,
shareholders, partners, agents, contractors and invitees. The waiver shall be
considered a waiver on behalf of the party making it, of all that party's
employees, officers, directors, shareholders, partners and agents, and of anyone
claiming under any of them, including insurers and creditors. Wherever in this
Lease Tenant agrees not to do a particular thing, Tenant also agrees not to
permit its employees, agents, contractors or invitees to do so.



Landlord's Costs

. Where Tenant is required to pay or reimburse Landlord for the costs of any
item, the cost shall be the reasonable and customary charge established by
Landlord from time to time. Failure to pay any reimbursable cost shall be
treated as a failure to pay rent. In connection with any request by Tenant for
the consent of Landlord to an Alteration, Transfer or other act proposed by
Tenant under this Lease, Tenant shall pay Landlord's reasonable, third party
costs and expenses incurred in connection therewith, including attorneys',
architects', engineers' and other consultants' fees.



Invoices

. Tenant will promptly notify Landlord of any dispute it may have regarding
Landlord's invoices.



Force Majeure

. When a period of time is herein prescribed for action to be taken by either
party, such party shall not be liable or responsible for, and there is excluded
from the computation for any such period of time, any delays due to strikes,
riots, acts of God, shortages of labor or materials, war, governmental laws,
regulations or restrictions or any other cause of any kind whatsoever which are
beyond the control of such party. Subject to the preceding sentence, time is of
the essence of every part of this Lease.



Lender Modification

. Tenant agrees to make such reasonable, minor modifications to this Lease as
may reasonably be required in connection with the obtaining of normal financing
or refinancing of the Building, provided no such modification increases the rent
or materially impairs or adversely affects the economic benefits to the Tenant
under this Lease or impairs Tenant's use or enjoyment of the Premises or
increases Tenant's obligations hereunder.



Negotiated Transaction

. The parties mutually acknowledge that this Lease has been negotiated at arm's
length. The provisions of this Lease shall be deemed to have been drafted by all
of the parties and this Lease shall not be interpreted or constructed against
any party solely by virtue of the fact that such party or its counsel was
responsible for its preparation.



THIS LEASE CONTAINS ALL AGREEMENTS OF THE PARTIES CONCERNING THIS SUBJECT
MATTER, SUPERSEDING ANY SUCH PRIOR AGREEMENTS, REPRESENTATIONS OR WARRANTIES,
AND MAY BE AMENDED OR MODIFIED ONLY BY A WRITTEN AGREEMENT SIGNED BY BOTH
PARTIES.

In Witness Whereof

, the parties hereto have executed this Lease as of the date first above
written.



Landlord's Address:

c/o RNM Properties

135 Main Street, Suite 1140

San Francisco, CA 94105

Attention: Roy Bukstein

Landlord and the person executing this Lease on Landlord's behalf represent and
warrant that they are duly authorized and empowered so to execute and deliver
this Lease.

Tenant's Address:

950 Kifer Road

Sunnyvale, CA 94086

Attention: Benjamin Gong

Tenant and the person executing this Lease on Tenant's behalf represent and
warrant that they are duly authorized and empowered so to execute and deliver
this Lease.

Landlord:

RNM Technology Drive, L.P.

, a California Limited Partnership



By: RNM Technology, Inc., a California corporation, its Managing General Partner

By: /s/ ROY BUKSTEIN



Its: CFO

Date: 07/16/01

Tenant:

Intuitive Surgical, Inc.

,
a Delaware corporation



By: /s/ BENJAMIN GONG

(signature)

Benjamin Gong

Its: Vice President, Treasurer and Corporate Controller



Date: 07/16/01





ADDENDUM

TO LEASE

This Addendum is made and entered into by and between RNM Technology Drive,
L.P., a California limited partnership, as Landlord, and Intuitive Surgical,
Inc., a Delaware corporation, as Tenant, and is dated as of the date set forth
on the first page of the Lease between Landlord and Tenant to which this
Addendum is attached (the "Lease"). The promises, covenants, agreements and
declarations made and set forth herein are intended to and shall have the same
force and effect as if set forth at length in the body of the Lease. To the
extent that the provisions of this Addendum are inconsistent with the terms and
conditions of the Lease, the terms of this Addendum shall control.

Parking

. Tenant shall be entitled to the non-exclusive use of up to three and one-half
unreserved and unassigned parking spaces per one thousand square feet of
Rentable Area within the Premises in accordance with Landlord's rules and
regulations as may be amended from time to time. Tenant shall not park any
vehicle other than ordinary passenger vehicles in the Common Areas, except for
loading purposes. Tenant shall be allowed reasonable storage in the form of
trailers in the parking area; provided such trailers are stored in a non-
conspicuous area in the back or sides of the Building, and for so long as there
are any other tenants in the Building, Tenant stores no more than four (4)
trailers in the Common Areas at any one time. Tenant shall not at any time park
or permit the parking of Tenant's vehicles or trucks, or the vehicles or trucks
of Tenant, its employees, invitees, suppliers or others, in any portion of the
Common Area not designated by Landlord for such use by Tenant. Tenant shall not
abandon any inoperative vehicles or equipment on any portion of the Common Area,
nor shall Tenant, its employees, invitees, suppliers or others park or store any
vehicle (permitted size or otherwise), other than the trailers described above,
on any portion of the Common Area, including designated parking areas,
unattended for any period longer than twenty-four (24) hours. Vehicles parked in
violation of this Section shall be subject to towing at Tenant's expense.



Tenant's Extension Option

.



Grant of Option

. Tenant shall have the right and option (the "Extension Option") to extend the
Term of this Lease for one additional period of five (5) years (the "Extension
Term"), commencing immediately upon expiration of the initial Lease term (the
"Adjustment Date"), upon and subject to the terms, conditions and provisions
below.



Exercise of Extension Option

. To exercise Tenant's Extension Option to extend the term of this Lease for the
Extension Term, Tenant must deliver written notice of Tenant's irrevocable and
unconditional exercise of the Extension Option to Landlord not earlier than
fifteen (15) months and not later than six (6) months prior to the Adjustment
Date. If Landlord does not receive such notice from Tenant by that time, then
Tenant's Extension Option shall forever lapse unexercised and be of no further
force or effect whatsoever.



Effect of Exercise of Extension Option

. If Tenant timely exercises Tenant's Extension Option as provided herein, the
term of this Lease shall (by delivery of Tenant's notice of exercise to Landlord
and without further action by Landlord or Tenant) be extended for the Extension
Term, upon and subject to all of the terms, conditions and provisions set forth
in this Lease, except as provided below, and except that: the Base Rent for the
Extension Term shall equal to the Market Rate (determined as provided below);
Tenant shall have no further option to extend or renew; the provisions of
Exhibit C shall not apply to any Extension Term, and Landlord's right to
terminate the Lease upon Tenant's request for consent to a Transfer shall apply
with respect to any Transfer other than an Excluded Transfer. Notwithstanding
anything in this Lease to the contrary, Base Rent during any Extension Term
shall in no event be less than the sum of Base Rent and Additional Rent payable
in the month prior to the Adjustment Date.



Definition of Market Rate

. As used in this Lease, the "Market Rate" shall be the net effective fair
market rental rate (taking into account free rent, if any) as of the Adjustment
Date, for comparable lease transactions in the Sunnyvale area, all based on the
best information available at the time of determination of the Market Rate. The
Market Rate shall be based on prevailing rentals then being charged to new
tenants for space of equivalent quality, size and location (or adjusting the
rental rate as appropriate for differences therein), taking into such account
the size, nature and stature of the tenant, the length of the Extension Option
period during which such rate will apply, and differences in terms and
provisions of the applicable leases, such as pass- throughs of operating
expenses and taxes. The Market Rate shall not be reduced on account of any
differences in leasing commissions or tenant improvements or improvement
allowances.



Determination of Market Rate

.



Agreement on Market Rate. As provided in Paragraph 27.2, if Tenant timely
exercises Tenant's Extension Option, then, during the thirty (30) day period
following Landlord's receipt of Tenant's notice of exercise of Tenant's
Extension Option, then Landlord and Tenant shall endeavor in good faith to agree
upon the Market Rate.

Appointment of Appraisers. If Landlord and Tenant are unable to agree upon the
Market Rate prior to the expiration of the thirty (30) day period referred to in
Paragraph 27.5.1, then Landlord and Tenant shall each appoint, by written notice
delivered to the other prior to (5) days after the expiration of such thirty
(30) day period, a real estate broker (each an "Appraiser") who has significant
current experience appraising rental rates for commercial real property in the
Sunnyvale area to participate in the determination of the Market Rate. If either
Landlord or Tenant fails timely to appoint a qualified Appraiser as proved
above, and such failure continues for fifteen (15) days after the party which
has appointed an Appraiser gives notice to the other party of such appointment
and makes demand for the appointment of a qualified Appraiser by the other
party, then the determination of Market Rate to be made hereunder shall be made
solely by such sole Appraiser as may have theretofore been appointed, and such
determination of the Market Rate by such sole Appraiser shall be binding upon
both Landlord and Tenant. Otherwise the two Appraisers appointed by Landlord and
Tenant shall appoint, within twenty (20) days after they have been appointed, a
third Appraiser who is similarly qualified. If the two Appraisers appointed by
Landlord and Tenant cannot agree on the appointment of a third Appraiser within
the time period provided, either Landlord or Tenant may seek the appointment of
the same by the presiding judge for the Superior Court in the City and County of
Santa Clara County. The Appraisers shall work together and share information in
their efforts to determine and agree upon the Market Rate. The Market Rate shall
be determined as provided below.

Determination of Market Rate by Appraisers. Landlord and Tenant shall each state
in writing what it contends to be the Market Rate, including whatever support
for such contention it wishes to have considered by the Appraisers. The third
Appraiser shall arrange for simultaneous exchange of such written contentions
and for presentation of such additional evidence, rebuttals, or other matters as
the parties may wish to present and the Appraisers may elect to hear or
otherwise receive. The role of the Appraisers shall be to select from the two
contended Market Rates submitted by the parties the one which is closest to the
actual Market Rate as determined by the Appraisers. The Appraisers shall have no
power to adopt a compromise or "middle ground" between the contended Market
Rates submitted by the parties or to adopt any Market Rate other than the
contended Market Rate submitted by the party which is closest to the Appraisers'
determinations as to actual Market Rate. If the Appraisers do not agree upon the
actual Market Rate, then each Appraiser shall determine which of the two
contended Market Rates submitted by the parties is closest to the actual Market
Rate determined by such Appraiser and the contended Market Rate so selected by
at least two of the Appraisers shall be the Market Rate. The Market Rate as so
determined by the Appraisers as provided herein shall be binding upon both
Landlord and Tenant as the Market Rate.

Payments Pending Determination; Costs. Landlord and Tenant will use all
reasonable diligence to cause the Appraisers to perform in good faith and in a
timely manner in order to make the determination for the Market Rate on or
before the Adjustment Date. If the Appraisers do not make such determination
prior to the Adjustment Date, the Lease shall nevertheless continue in full
force and effect until such determination is made, and, commencing as of the
date of a demand by Landlord for such payment. Tenant shall pay Base Rent during
such period based on the amount asserted by Landlord to be the Market Rate. Upon
the determination by the Appraisers of the Market Rate, the excess of the amount
paid to Landlord by Tenant as provided above over the Base Rent as so determined
hereunder applicable to the period from the Adjustment Date to the date on which
the Market Rate was so determined shall be credited by Landlord against the Base
Rent next due from Tenant hereunder. The payment by Tenant of Base Rent based on
the Market Rate as so determined shall commence on the first day of the month
following the date of such determination, and, in addition to such monthly
installment of Base Rent, Tenant shall pay to Landlord the deficiency, if any,
in the amount earlier paid by Tenant as Base Rent based on Landlord's asserted
Market Rate in relation to the amount ultimately determined hereunder as the
Market Rate. Landlord and Tenant shall each advance one half of any fees and
expenses of the Appraisers required to be paid prior to the Appraisers'
decision, but the party submitting the position adopted as the Market Rate in
accordance with the procedure set forth above shall be entitled to reimbursement
from the other party of all such fees and expenses advanced by the prevailing
party and the non-prevailing party shall pay (or reimburse the prevailing party
for) all such fees and expenses on demand; the attorneys' fees and expenses of
counsel for the respective parties shall be paid and borne by the party engaging
such counsel.

Limitations on Extension Option

. Time is of the essence as to the exercise of Tenant's Extension Option. If
Landlord does not timely receive delivery of Tenant's notice of exercise of
Tenant's Extension Option, the option shall expire, lapse unexercised and be of
no further force or effect whatsoever, and Tenant shall have no further option
to extend. Tenant's Extension Option is conditioned upon there being then no
default (beyond any applicable cure period) by Tenant at the time Tenant
delivers a notice of exercise of Tenant's Extension Option. Any election to
exercise any extension option shall be null and void at the option of Landlord
(A) if Tenant is in default (beyond any applicable cure period) hereunder at the
time of such notice or at the Adjustment Date, or (B) if the named Tenant
hereunder (or a transferee pursuant to an Excluded Transfer) has not, at both
the time of exercise of the option to extend and the Adjustment Date, assigned
its interest in the Lease or subleased the Premises (it being the intent of the
parties to this Lease that such extension option is personal to the original
Tenant hereunder, and shall not be assignable to or exercisable by or for the
benefit of any assignee or other transferee of the original Tenant hereunder).
Transfer of all or any portion of Tenant's rights under this Paragraph 26
separate from the Lease is absolutely prohibited.



Hazardous Material

.



Use Restrictions

. Tenant shall not use, generate, manufacture, produce, store, release,
discharge or dispose of, on, under or about the Premises, or transport to or
from the Premises, any Hazardous Materials or allow its employees, Agents,
contractors, invitees or any other person or entity to do so except in full
compliance with all Federal, state and local laws, regulations and ordinances
and this Agreement. The term "Hazardous Materials" shall include without
limitation: (1) Those substances included within the definitions of "hazardous
substances", "hazardous materials", "toxic substances" or "solid waste" under
CERCLA, RCRA and the Hazardous Materials Transportation Act, 49 U.S.C. Sections
1801, et seq. and in the regulations promulgated pursuant to said Laws; (2)
Those substances defined as "hazardous wastes" in Section 25117 of the
California Health & Safety Code, or as "hazardous substances" in Section 25316
of the California Health & Safety Code, and in the regulations promulgated
pursuant to said Laws; (3) Those substances listed in the United States
Department of Transportation Table (49 CFR 172.101 and amendments thereto) or
designated by the Environmental Protection Agency (or any successor agency) as
hazardous substances; (4) Such other substances, materials and wastes which are
or become regulated under applicable local, state or federal Law or the United
States government, or which are or become classified as hazardous or toxic under
federal, state or local Laws or regulations; and (5) Any material, waste or
substance which is (i) petroleum, (ii) asbestos, (iii) polychlorinated
biphenyls, (iv) designated as a "hazardous substance" pursuant to Section 311 of
the Clean Water Act of 1977, 33 U.S.C. Sections 1251, et seq. (33 U.S.C.
Section 1321) or listed pursuant to Section 307 of the Clean Water Act of 1977
(33 U.S.C. Section 1317), (v) flammable explosives, or (vi) radioactive
materials.



Tenant's Indemnity

. Tenant shall be liable to Landlord for and indemnify and hold Landlord
harmless against all damages (including investigation and remedial costs),
liabilities, losses (including diminution of value of the Premises), fines,
penalties, fees, and claims arising out of Tenant's and Tenant's agents'
activities associated with Hazardous Materials, including all costs and expenses
incurred by Landlord in remediating, cleaning up, investigating or responding to
any governmental or third party claims, demands, orders or enforcement actions.
Tenant shall be responsible for remediation of any release by Tenant and/or
Tenant's agents' of any Hazardous Materials on or adjacent to the Premises, the
Building or the Project, and Tenant shall promptly commence investigation and
remedial activities to deal with such release in accordance with all Laws. If
appropriate or required by law, these activities shall be conducted in
conjunction with Federal, state and local oversight and approvals. If any action
of any kind is required or requested to be taken by any governmental authority
to clean-up, remove remediate or monitor any Hazardous Materials (the presence
of which is the result of the acts or omissions of Tenant or its Agents) and
such action is not completed prior to the expiration or earlier termination of
the Lease, the Lease shall be extended until such time as such required action
is completed, and Landlord shall be entitled to all damages directly or
indirectly incurred in connection with such extension, including, without
limitation, damages occasioned by the inability to re-let the Premises or a
reduction of the fair market and/or rental value of the Premises.



Assignment and Subletting

. It shall not be unreasonable for Landlord to withhold its consent to any
proposed assignment or subletting if (i) the proposed assignee's or subtenant's
anticipated use of the Premises involves the storage, generation, discharge,
transport, use or disposal of any Hazardous Material in a greater intensity and
scope than Tenant's then-existing use, or (ii) the proposed assignee or
subtenant has been required by any prior landlord, Lender or governmental
authority to "clean-up" or remediate any Hazardous Material and has failed to do
so, or (iii) the proposed assignee or subtenant is subject to a criminal
investigation or enforcement order or proceeding by any government authority in
connection with the use, generation, discharge, transport, disposal or storage
of any Hazardous Material.



List of Hazardous Materials

. Upon request of Landlord, Tenant shall provide Landlord with a list of
Hazardous Materials (and the quantities thereof) which Tenant uses or stores (or
intends to use or store) on the Premises, which list shall be attached to this
Lease as Exhibit G.



Prior to Tenant using, handling, transporting or storing any Hazardous Material
at or about the Premises, Tenant shall submit to Landlord a Hazardous Materials
Management Plan ("HMMP") for Landlord's review and approval, which approval
shall not be unreasonably withheld. The HMMP shall describe: (aa) the quantities
of each material to be used, (bb) the purpose for which each material is to be
used, (cc) the method of storage of each material, (dd) the method of
transporting each material to and from the Premises and within the Premises (ee)
the methods Tenant will employ to monitor the use of the material and to detect
any leaks or potential hazards, and (ff) any other information any department of
any governmental entity (city, state or federal) requires prior to the issuance
of any required permit for the Premises or during Tenant's occupancy of the
Premises. Landlord may, but shall have no obligation to review and approve the
foregoing information and HMMP, and such review and approval or failure to
review and approve shall not act as an estoppel or otherwise waive Landlord's
rights under this Lease or relieve Tenant of its obligations under this Lease.
If Landlord determines in good faith by inspection of the Premises or review of
the HMMP that the methods in use or described by Tenant are not adequate in
Landlord's good faith judgment to prevent or eliminate the existence of
environmental hazards, then Tenant shall not use, handle, transport, or store
such Hazardous Materials at or about the Premises unless and until such methods
are approved by Landlord in good faith and added to an approved HMMP. Once
approved by Landlord, Tenant shall strictly comply with the HMMP and shall not
change its use, operations or procedures with respect to Hazardous Materials
without submitting an amended HMMP for Landlord's review and approval as
provided above.

Tenant shall pay to Landlord the amount of all actual out-of-pocket costs
incurred by Landlord for consultants' fees in connection with Landlord's review
of the HMMP. Landlord shall have no obligation to consider a request for consent
to a proposed HMMP unless and until Tenant has agreed to pay all such costs and
expenses to Landlord irrespective of whether Landlord consent to such proposed
HMMP.. Tenant shall immediately notify Landlord or any inquiry, test,
investigation, enforcement proceeding by or against Tenant or the Premises
concerning any Hazardous Material. Any remediation plan prepared by or on behalf
of Tenant must be submitted to Landlord prior to conducing any work pursuant to
such plan and prior to submittal to any applicable government authority and
shall be subject to Landlord's consent. Tenant acknowledges that Landlord, as
the owner of the Property, at its election, shall have the sole right to
negotiate, defend, approve and appeal any action taken or order issued with
regard to any Hazardous Material by any applicable governmental authority.
Landlord shall have the right to appoint a consultant to conduct an
investigation to determine whether any Hazardous Material is being used,
generated, discharged, transported to or from, stored or disposed of in, on,
over, through, or about the Premises, in an appropriate and lawful manner and in
compliance with the requirements of this Lease. Tenant, at its expense, shall
comply with all reasonable recommendations of the consultant required to conform
Tenant's use, storage or disposal of Hazardous Materials to the requirements of
applicable Law or to fulfill the obligations of Tenant hereunder.

Landlord's Indemnity

. Landlord shall be liable to Tenant for and indemnify and hold Tenant harmless
against all damages (including investigation and remedial costs), liabilities
and claims arising out of Landlord's and Landlord's agents' activities
associated with Hazardous Materials, and arising out of any Hazardous Materials
existing on or under the Building as of the Commencement Date, including all
costs and expenses incurred by Tenant in remediating, cleaning up, investigating
or responding to any governmental or third party claims, demands, orders or
enforcement actions.



Provisions Survive Termination

. Upon the expiration or earlier termination of the Lease, Tenant, at its sole
cost, shall remove all Hazardous Materials from the Premises that Tenant or its
Agents introduced to the Premises. The provisions of this Section 28 shall
survive the expiration or termination of this Lease.



Common Areas

.



Landlord hereby grants to Tenant, for the benefit of Tenant and its employees,
suppliers, shippers, customers and invitees, during the term of this Lease, the
non-exclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Landlord under the terms hereof or under the terms of any
rules and regulations or restrictions governing the use of the Project. Except
as otherwise provided herein, under no circumstances shall the right herein
granted to use the Common Area be deemed to include the right to store any
property, temporarily or permanently, in the Common Area or to construct or
install any improvements in the Common Area. Any such storage shall be permitted
only by the prior written consent of Landlord or Landlord's designated agent,
which consent may be revoked at any time. In the event that any unauthorized
storage shall occur, the Landlord shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove the
property and charge the cost to Tenant, which cost shall be immediately payable
by Tenant to Landlord upon demand by Landlord.

Landlord or such other person(s) as Landlord may appoint, shall have the
exclusive control and management of the Common Areas and shall have the right,
from time to time, to establish, modify, amend and enforce reasonable rules and
regulations with respect thereto. Tenant agrees to abide by and conform to all
such rules and regulations, as well as any private conditions, covenants, and
restrictions of public record now or hereafter affecting the Premises and any
amendment thereof, and to cause its employees, suppliers, shippers, customers
and invitees to abide and conform. Landlord shall not be responsible to Tenant
for the non-compliance with said rules and regulations by other tenants or
authorized users of the Project. Any failure by Tenant or its agents, employees
or representatives to observe and comply with the rules and regulations
established by Landlord with respect to the Common Areas shall be a default by
Tenant hereunder.

Landlord shall have the right in Landlord's sole discretion, from time to time:
(i) to make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas and walkways; (ii) to close temporarily any of the
Common Areas for maintenance purposes, so long as reasonable access to the
Premises remains available; (iii) to designate other land outside the boundaries
of the Project to be a part of the Common Areas; (iv) to add additional
buildings and improvements to the Common Areas; (v) to use the Common Areas
while engaged in making additional improvements, repairs or alterations to the
Project, or any portion thereof; (vi) to close, at reasonable times, all or any
portion of the parking areas for any reasonable purpose, including without
limitation, the prevention of a dedication thereof, or the accrual of the rights
of any person or public therein; and, (vii) to do and perform such other acts
and make such other changes in, to or with respect to the Common Areas and the
Project as Landlord may, in the exercise of sound business judgment, deem to be
appropriate. Notwithstanding the foregoing, Landlord shall not be entitled to
take any action pursuant to this Paragraph, if such action will materially
interfere with Tenant's use and enjoyment of the Premises pursuant hereto.




--------------------------------------------------------------------------------



Exhibit A

LEASE DEFINITIONS



Building

means the building in which the Premises are located, identified as 950 Kifer
Road, Sunnyvale, California. The total Rentable Area of the Building is 105,285
square feet.



Business days

means Monday through Friday, except holidays; "holidays" means those holidays
specified by the laws of the United States or State of California, and all
holidays to which maintenance employees of the Building are entitled from time
to time under their union contract or other agreement.



CC&Rs

means all restrictions of public record affecting the Building, Project or
Tenant's use of the Premises.



Common Areas

means all areas within the Building and the Project which are not designated for
the exclusive use of Tenant, Landlord or any other tenant, including but not
limited to parking areas, loading and unloading areas and docks, platforms,
trash areas, roadways, sidewalks, landscaping, ramps, driveways, recreations
areas, greenbelts, common entrances, restrooms and accessways, and the common
pipes, conduits, wires and appurtenant equipment serving the Premises, and
similar areas and facilities appurtenant to the Building and the Project.



Guarantor

means any guarantor of any of Tenant's obligations under this Lease.



Law or Laws

means governmental laws, rules, regulations, orders, decrees, ordinances and
directives as are applicable to the conduct or condition referenced in this
Lease.



Lease Years

means successive periods of twelve (12) full calendar months, beginning on the
Commencement Date. If the Commencement Date is not the first day of a month,
then the first Lease Year also includes the partial month in which the
Commencement Date occurs.



Mortgage

means any mortgage or Deed of Trust, blanket or otherwise, covering any part of
the Building.



Mortgagee

means the holder of a Mortgage.



Operating Expenses

means any and all costs, expenses and disbursements of every kind and character
which Landlord incurs, pays or becomes obligated to pay at any time during the
Term in connection with its ownership interest in the Building, Common Areas and
Project and associated land and parking, or the operation, maintenance,
management, repair, replacement, and security thereof; plus, with respect to
such costs, expenses, and disbursements for the Project which do not exclusively
pertain to a single building, the portion which Landlord reasonably allocates to
the Building. Operating Expenses shall be reasonably consistent with those
expended by prudent landlords of comparable buildings in Sunnyvale, California.
Operating Expenses shall include, without limitation, Real Property Taxes, any
and all assessments Landlord must pay pursuant to any covenants, conditions or
restrictions, reciprocal easement agreements, tenancy-in-common agreements or
similar restrictions and agreements affecting the Building or the Project; rent
taxes, gross receipt taxes (whether assessed against Landlord or assessed
against Tenant and paid by Landlord, or both); water and sewer charges;
accounting, legal and other consulting fees; the net cost and expense of
insurance, including loss of rents coverage, for which Landlord is responsible
hereunder or which Landlord or any Mortgagee reasonably deems necessary or
desirable; utilities not paid directly by Tenant; security; labor; utilities
surcharges, or any other costs levied, assessed or imposed by, or at the
direction of, or resulting from statutes or regulations or interpretations
thereof, promulgated by any federal, state, regional, municipal or local
government authority in connection with the use or occupancy of the Building,
the Project or the Common Areas; the cost of any equipment used in connection in
operations and of any capital improvements; air conditioning; waste disposal;
heating, ventilating; elevator maintenance and supplies; materials; equipment;
tools; repair and maintenance of the Building, including the structural portion
of the Building, and the plumbing, heating, ventilating, air conditioning,
electrical and building management systems installed or furnished by Landlord;
maintenance costs, including utilities and payroll expenses, rental of personal
property used in maintenance, gardening and landscaping, repaving and all other
upkeep of all Common Areas; maintenance of signs (other than Tenant's signs);
personal property taxes levied on or attributable to personal property used in
connection with the entire Building or Project, including the Common Areas;
reasonable audit or verification fees; costs and expenses of repairs,
resurfacing, repairing, maintenance, painting, lighting, cleaning, refuse
removal, security and similar items, including appropriate reserves; and costs
reasonably incurred to reduce or contest Real Property Taxes and other Operating
Expenses. Operating Expenses shall also include costs incurred in the management
of Building, including supplies, wages and salaries of employees used in the
management, operation, repair and maintenance of the Building, and payroll taxes
and similar governmental charges with respect thereto, management office rental,
and a management fee, not to exceed two percent (2%) of the Rent and Additional
Rent hereunder excluding therefrom the management fee. Variable Operating
Expenses paid or incurred by Landlord during any calendar year of the Lease term
during which the occupancy rate in the Project is less than ninety-five percent
(95%) shall be adjusted upward to reflect (i) a ninety-five percent (95%)
occupancy rate for the Project, and (ii) assuming a tax appraisal of the Project
as though it were completed and fully-occupied. As to the costs of capital
improvements, replacements, repairs, equipment and other capital costs, all such
costs shall be included in Operating Expenses but shall be amortized over the
reasonable useful life of such improvement, replacement, repair or equipment in
accordance with generally accepted accounting principles together with interest
at the Prime Rate on the unamortized balance. Any expenditure incurred by
Landlord and not covered by insurance as a result of an insurance deductible
shall be included in Operating Expenses, subject to the exclusion and
amortization provisions herein applicable to the item for which such expenditure
was applied.



Exclusions from Operating Expenses

: Notwithstanding the above, Operating Expenses shall not include the following:



(i)

Interest, principal and other lender costs and closing costs on any mortgage or
mortgages, ground lease payments, or other debt instrument encumbering the
Building or Project;



(ii)

Any bad debt loss, rent loss, or reserves for bad debt or rent loss;



(iii)

Interest or penalties resulting from late payment of any Operating Expense by
Landlord due to Landlord's negligence or willful misconduct (unless Landlord in
good faith disputes a charge and subsequently loses or settles that dispute);



(iv)

Costs associated with operation of the business of the ownership of the Building
or Project or entity that constitutes Landlord or Landlord's property manager,
as distinguished from the cost of Building operations, including Landlord's
income taxes, excess profit taxes, franchise taxes or similar taxes on
Landlord's business; preparation of income tax returns; corporation, partnership
or other business form organizational expenses; franchise taxes; filing fees; or
other such expenses; the costs of partnership or corporate accounting and legal
matters; defending or prosecuting any lawsuit with any mortgagee, lender, ground
lessor, broker, tenant, occupant, or prospective tenant or occupant; selling or
syndicating any of Landlord's interest in the Building or Project; and disputes
between Landlord and Landlord's property manager;



(v)

Landlord's general corporate or partnership overhead and general administrative
expenses, including the salaries of management personnel who are not directly
related to the Building or Project and primarily engaged in the operation,
maintenance, and repair of the Building or Project, except to the extent that
those costs and expenses are included in the management fees;



(vi)

Advertising, promotional expenditures and leasing expenses primarily directed
toward leasing tenant space in the Project;



(vii)

Leasing commissions, space-planning costs, attorney fees and costs,
disbursements, and other expenses incurred in connection with leasing, other
negotiations, or disputes with tenants, occupants, prospective tenants, or other
prospective occupants of the Project, or associated with the enforcement of any
leases;



(viii)

Charitable or political contributions;



(ix)

Costs for which Landlord is entitled to be reimbursed;



(x)

Damage or loss results from any casualty which Landlord has covenanted to insure
against, except to the extent of deductibles which shall be included in
Operating Expenses;



Any costs or expenses that are incurred directly or indirectly with respect to
Landlord's indemnity obligations under this Lease;

Fees paid to any affiliate or party related to Landlord to the extent such fees
exceed the charges for comparable services rendered by unaffiliated third
parties of comparable skill, stature and reputation in the same market;

the cost of redecorating or special cleaning or similar services to individual
tenant spaces, not provided on a regular basis to other tenants of the Building;

any charge for depreciation or interest paid or incurred by Landlord;

any costs incurred in cleaning up any environment hazard or condition in
violation of any environmental law (except to the extent caused by Tenant); and
any cost to remedy any breach of a representation or warranty or covenant
concerning the condition of the Premises as of the Commencement Date;

any items to the extent such items are required to be reimbursed to Landlord by
Tenant (other than through Tenant's additional rent), or by other tenants or
occupants of the Building or by third parties;

brokerage commissions, origination fees, points, mortgage recording taxes, title
charges and other costs or fees incurred in connection with any financing or
refinancing or transfer of the Building;

cost of repairs or replacements occasioned by fire, windstorm or other casualty,
the costs of which are covered by insurance or reimbursed by governmental
authorities in eminent domain, but not excluding from Operating Expenses any
deductibles; and

penalties, fines, legal expenses, or late payment interest incurred by Landlord
due to violation by Landlord, or Landlord's agents, contractors or employees, of
either the payment terms and conditions of any lease or service contract
covering space in the Building or Landlord's obligations as owner of the
Building (such as late payment penalties and interest on real estate taxes, late
payment of utility bills).

Premises

means the approximate area shown on Exhibit B. Landlord hereby reserves for its
sole and exclusive use, the roof; facilities serving parts of the Building or
Project other than the Premises; and any other area not shown on Exhibit B as
being part of the Premises.



Prime Rate

means the rate of interest designated as the rate of interest charged to its
most credit-worthy customers as in effect from time to time by Wells Fargo Bank
N.A.



Project

means the Building, the Common Areas, and any other buildings or facilities
owned by Landlord and operated together with the Building.



Real Property Taxes

means any form of general or special assessment, license fee, license tax,
business license fee, any form of real estate tax or assessment, general,
special, ordinary or extraordinary, and any license fee, commercial rental tax,
improvement bond, levy or tax (other than inheritance, personal income or estate
taxes) imposed on the Building, the Project or any portion thereof by any
authority having the direct or indirect power to tax, including any city,
county, state or federal government, or any school, sanitary, fire, street,
drainage or other improvement district, or any other governmental entity or
public corporation, as against (a) any legal or equitable interest of Landlord
in the Building, the Project or any portion thereof, (b) Landlord's right to
rent or other income therefrom, (c) the square footage thereof, (d) the act of
entering into any lease, (e) the occupancy of tenant or tenants generally, or
(f) Landlord's business of leasing the Building, the Project or any portion
thereof. The term "real property taxes" shall also include any tax, fee, levy,
assessment or charge including, without limitation, any so-called value added
tax, (i) which is in the nature of, in substitution for or in addition to any
tax, fee, levy, assessment or charge hereinbefore included within the definition
of "real property taxes," (ii) which is imposed for a service or right not
charged for prior to June 1, 1978, or if previously charged for, which has been
increased since June 1, 1978, (iii) which is imposed or added to any tax or
charge hereinbefore included within the definition of real property taxes as a
result of a "change in ownership" of the Building, the Project or any portion
thereof, as defined by applicable statutes and regulations, for property tax
purposes, or (iv) which is imposed by reason of this transaction, any
modification or change hereto or any transfer hereof.



Tenant's Share

means the percentage of the cost of Operating Expenses for which Tenant is
obligated to reimburse Landlord pursuant to this Lease. Landlord shall determine
Tenant's Share of the cost of Operating Expenses using the following methods:
(a) by multiplying the cost of all Operating Expenses by a fraction, the
numerator of which is the number of square feet of Rentable Area in the Premises
and the denominator of which is the number of square feet of Rentable Area in
all buildings in the Project; or (b) (i) with respect to an Operating Expense
attributable solely to the Building, requiring Tenant to pay that portion of the
cost of the Operating Expense that is obtained by multiplying such cost by a
fraction, the numerator of which is the number of square feet of Rentable Area
in the Premises and the denominator of which is the number of square feet of
Rentable Area in the entire Building, (ii) with respect to an Operating Expense
attributable to the Common Areas of the Project, but not any particular building
in the Project, requiring Tenant to pay that portion of the cost of the
Operating Expense that is obtained by multiplying such cost by a fraction, the
numerator of which is the number of square feet of Rentable Area in the Premises
and the denominator of which is the number of square feet of Rentable Area in
all buildings in the Project.



Year

or year means a calendar year.






--------------------------------------------------------------------------------



EXHIBIT B



 

PICTURES OF PREMISES




--------------------------------------------------------------------------------



EXHIBIT C

TENANT IMPROVEMENT CONSTRUCTION AGREEMENT

In consideration of the mutual covenants contained in the Lease attached to and
entered to concurrently with this "Construction Agreement", and the mutual
covenants contained in this Construction Agreement, Landlord and Tenant agree as
follows:

DEFINITIONS.

"Approved Plans" shall be the working drawings and specifications prepared by
Space Planner and approved pursuant to Section 2 below.

"Cost of Improvements" shall mean the total of all hard and soft costs
associated with or caused by the construction of the Tenant Improvements in
accordance with the Approved Plans, including, but not limited to:

All architectural and engineering fees and expenses;

The cost of all drawings and plans;

All contractor and construction manager costs and fees;

All governmental fees and taxes (including plan check, license and permit fees);

Costs of performing any alterations to other portions of the Building that are
required as a result of Tenant's construction of the Tenant Improvements,
including both structural alterations or system modifications that are necessary
to accommodate the Tenant Improvements;

Costs of utilities, trash removal, excess janitorial and other services used or
consumed during construction; and

Ordinary and reasonable out-of-pocket costs incurred by Landlord for third-party
consultants hired by Landlord to inspect and monitor the construction of the
Tenant Improvements.

"Space Planner" shall mean WHL Architects or such other California licensed
architect selected by Tenant and approved by Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed.

"Tenant Improvements" shall mean the improvements to be constructed by Tenant in
the Premises pursuant to the Approved Plans.

"Tenant Allowance." $200.000.

Other terms are defined in this Construction Agreement. In addition, terms
defined in the Lease have the same meanings where used herein, unless the
context otherwise requires.

SCHEDULE. Tenant shall engage the Space Planner to prepare the preliminary space
plan, the final space plan and the Approved Plans. Tenant shall submit the
preliminary space plan, the final space plan, and construction drawings to
Landlord for its review. Landlord shall approve said plans or give its reasons
for not approving within five (5) Business days of the date such plans are
submitted to Landlord. Landlord shall not unreasonably withhold or delay its
approval of the preliminary space plan, the final space plan and construction
drawings. Upon approval, final construction drawings shall be deemed the
Approved Plans. Landlord and Tenant shall, within five (5) Business days after
receipt of written request from the other party, confer and negotiate in good
faith to resolve any dispute over any grounds for disapproval specified by
Landlord with respect to any such plans, including any changes for Additional
Tenant Work (as defined below).

TENANT CHANGE ORDERS. If Tenant desires any change in the Approved Plans or any
work in addition to the Tenant Improvements in accordance with the Approved
Plans to be performed in the Premises other than minor field adjustments
("Additional Tenant Work"), Tenant, at Tenant's expense, shall cause plans and
specifications for such work to be prepared by Space Planner. All plans and
specifications for Additional Tenant Work shall be subject to review and
approval by Landlord (which shall not be unreasonably withheld, and which will
be deemed disapproved if Landlord has not provided written notice of approval or
disapproval (specifying the grounds for disapproval) within five (5) Business
days following receipt) to ensure, among other things, that the work is
compatible with all other construction and all electrical and mechanical systems
within the Building. Landlord may charge Tenant all reasonable out-of-pocket,
third-party costs actually and reasonably incurred by Landlord in connection
with Landlord's review and processing of Tenant's change request (including,
without limitation, space planners, architects, engineers), regardless of
whether the requested change is ultimately approved by Landlord.

TENANT IMPROVEMENTS CONSTRUCTION.

Tenant shall construct the Tenant Improvements and shall complete such
construction as soon as practicable. All Tenant Improvements to be constructed
or installed in the Premises shall be performed by a general contractor
("Contractor") approved by Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed) in accordance with the Approved Plans (subject
to such changes as may be required by any governmental agency) and in compliance
with all applicable laws and building codes. Tenant anticipates using Advance
Construction Services, Inc, of Hayward, California, as the Contractor.

All work to be performed by Tenant and its contractors in connection with the
construction of the Tenant Improvements shall be performed in a good and
workmanlike manner, and shall be consistent with the quality of the Building.
Landlord reserves the right to require Tenant to include Landlord's HVAC
contractor as a bidding subcontractor for any HVAC work to be included in the
Tenant Improvements, and the parties agree to consult with each other with
respect to choosing an HVAC subcontractor. All such work shall be subject to
Landlord's reasonable property management requirements and shall be conducted in
such a manner as not to interfere unreasonably with or delay any other
operations in the Building. Landlord shall afford Tenant's contractors
reasonable and timely access to the Premises. Prior to commencing construction,
Tenant shall provide Landlord with certificates of insurance evidencing that
Tenant's contractor is covered by liability insurance, with carriers and in
amounts reasonably acceptable to Landlord, and with Landlord, its partners and
its managing agent named as additional insureds.

Landlord shall give Tenant and its contractors and subcontractors access and
entry to the Premises and sufficient opportunity and time during each work day
and reasonable use of facilities, without separate charge therefor, to enable
Tenant to construct the Tenant Improvements. Any such entry by Tenant or its
contractors or subcontractors shall be subject to all of the applicable terms
and conditions of the Lease except the payment of rental and other charges,
which shall commence on the Rent Commencement Date.

Tenant shall reimburse Landlord for any and all expenses incurred by Landlord by
reason of faulty construction work by Tenant or damage to any portion of the
Building caused by Tenant's contractor; provided that Landlord has delivered to
Tenant written notice of such faulty work or damage and Tenant has failed to
cure the same within a reasonable period following such notice.

Landlord provide Tenant with copies of building plans and specifications in
Landlord's possession, but does not warrant the accuracy of any plans or
specifications. It shall be Tenant's responsibility to verify existing field
conditions and measurements of the Premises. Tenant's failure to verify the
existing conditions and measurements of the Premises shall not relieve Tenant of
any expenses or responsibilities resulting from such failure, nor shall Landlord
have any liability or obligations to Tenant arising from such failure.

Tenant shall, prior to commencement of Tenant Improvements, obtain all required
building and other permits at Tenant's expense and post said permits at the
Premises as required.

All Tenant Improvements performed by Tenant during its construction period, or
otherwise during the Term, shall be performed so as not to cause unreasonable
interference with other tenants and the operation of the Building, and Landlord
shall have the right to impose reasonable requirements with respect to timing
and performance of the Tenant Improvements in order to minimize such
interference Tenant shall take all precautionary steps to protect its facilities
and the facilities of others affected by the Tenant Improvements and shall
police same properly.

Tenant and/or Tenant's Contractors shall take commercially reasonable
precautions to protect adjacent tenants, tenants on common air distribution
systems, and common areas from airborne dust, dirt and contaminants, VOC's
(volatile organic compounds such as paint thinner or varnish vapor) including,
if necessary, isolating or otherwise protecting Landlord's central air
distribution and return air systems and lobby and other common areas (including
return air plenum) from entry of these potential contaminants. Tenant shall
provide Landlord with not less than one business days notice of any work which
may involve VOC's and other potentially hazardous or noxious materials.

Tenant shall be responsible for paying the entire Cost of Improvements. Any
improvements to or installations in the Premises desired by Tenant and approved
by Landlord that are outside the scope of the Approved Plans and are therefore
not part of the Tenant Improvements, including, without limitation, personal
property and interior design elements, shall be furnished and installed by or on
behalf of Tenant at Tenant's sole expense. All work performed by or on behalf of
Tenant shall be subject to the provisions of Article 10 of the Lease, and
Landlord may record and post at the Premises any and all notices of
nonresponsibility reasonably deemed necessary by Landlord.

Landlord shall provide Tenant with the Tenant Allowance. The Tenant Allowance
shall be applied only to the hard costs of construction. Landlord shall disburse
the Tenant Allowance, in proportion to the completion of the Tenant
Improvements, within fifteen (15) days after satisfaction of the following
conditions:

(i) The Approved Plans shall have been completed and approved.

(ii) Tenant shall have obtained and be in compliance with all applicable permits
relating to construction of the Tenant Improvements.

(iii) Tenant shall submit a request for payment to Landlord, certified as
correct by Tenant, setting forth such information and accompanied by such
supporting documentation as shall be reasonably requested by Landlord, which may
include a copy of the Contractor's Application for Payment (AIA Form G-702) and
accompanying documents, with the Schedule of Values and AIA Form G-703, showing
which Tenant Improvements have been completed and paid for by Tenant, and
unconditional lien waivers on forms specified by law from all subcontractors
with respect to work covered by Contractor's Application for Payment.

Tenant acknowledges that the provisions of Paragraph 11 of the Lease shall apply
to the construction of the Tenant Improvements by Tenant.

Except as provided in the Lease, existing improvements in the Premises, if any,
may be used or incorporated in the Tenant Improvements on a strictly AS-IS and
with all faults basis and without warranty of any kind, express or implied.
Tenant shall not commence work until the Approved Plans are filed with the
governmental agencies having jurisdiction thereof and all required building
permits have been obtained.

Commencing on the date Tenant enters the Premises for purposes of constructing
the Tenant Improvements, Tenant shall reimburse Landlord for electrical usage
within the Premises based upon Landlord's good faith, reasonable estimates of
Tenant's usage. At Tenant's request Landlord shall provide to Tenant the basis
of its estimate of such costs.

GENERAL.

Subject to any contrary provisions herein or in the Lease, all drawings, CAD
drawings, space plans, plans and specifications for any improvements or
installations in the Premises are expressly subject to Landlord's prior written
approval, which approval shall not be unreasonably withheld. Any approval by
Landlord or Landlord's architects or engineers of any drawings, plans or
specifications prepared on behalf of Tenant shall not in any way bind Landlord
or constitute a representation or warranty by Landlord as to the adequacy or
sufficiency of such drawings, plans or specifications, or the improvement to
which they relate, but such approval shall merely evidence the consent of
Landlord to Tenant's drawings, plans or specifications. Upon completion of
construction of the Tenant Improvements, Tenant shall deliver to Landlord two
(2) complete sets of as-built drawings and CAD drawings of the Tenant
Improvements, a copy of Tenant's HVAC balance report, a copy of all
manufacturers' manuals, warranties and specifications, and a copy of signed
permits.

Any failure by Tenant to pay any amounts due hereunder shall have the same
effect under the Lease as a failure to pay rent. Any such failure, or failure by
Landlord or Tenant to perform any of its other obligations hereunder (within the
applicable notice and cure periods under the Lease or this Construction
Agreement, whichever are longer, with respect to a Default), shall constitute an
event of default under Paragraph 18 of the Lease.




--------------------------------------------------------------------------------



Exhibit D

SAMPLE FORM OF

OPENING/CLOSING CERTIFICATE

Re: ______________________

__________________, CA



This is to certify that _____________________________________________________

TENANT NAME

_________________ has opened/closed on ___________________________________.

DATE



Billing Address:

RENTABLE AREA

TENANT NAME

INITIAL BASE RENT: $

ADDRESS

TENANT'S SHARE percent ( %)

CITY, STATE, ZIP

LEASE COMMENCEMENT DATE



LEASE EXPIRATION DATE

ATTN:

RENTAL PAYMENT COMMENCEMENT

DATE

 

PREPAID RENT RECEIVED

By:
AUTHORIZED AGENT FOR TENANT

INSURANCE CERTIFICATE
SUBMITTED (Y/N)

 

SECURITY DEPOSIT RECEIVED

 

PARKING SPACES

 

 

By:
AUTHORIZED AGENT FOR LANDLORD




--------------------------------------------------------------------------------



Exhibit E

SAMPLE FORM OF

TENANT ESTOPPEL CERTIFICATE

____________________________________________ ("Tenant") hereby certifies to
___________ as follows:

1.

Attached hereto is a true, correct and complete copy of a lease dated
_______________, 200_, between RNM Technology Drive, L.P. ("Landlord") and
Tenant (the "Lease"), which demised premises located at ___________________,
_____________ California (the "Property"). The Lease is now in full force and
effect and has been amended, modified, supplemented, extended, renewed or
assigned by and only by the following described agreements, copies of which are
attached hereto (if none, so indicate), all of which (together with the Lease)
are hereby ratified:



________________________________________________________________
________________________________________________________________________________
____________

2.

The term of this Lease commenced on _________, 20__ and will expire on
_______________, 20__.



3.

Tenant has accepted and is now in possession of said premises.



4.

Tenant and Landlord acknowledge that the Lease will be assigned to __________
and that no modification, adjustment, revision or cancellation of the Lease or
amendments thereto shall be effective unless written consent of
____________________________________ is obtained, and that until further notice,
payments under the Lease may continue as heretofore.



5.

The amount of fixed monthly rent is $__________. Tenant is paying in full lease
rental which has been paid in full as of the date hereof. No rent under the
Lease has been paid for more than thirty (30) days in advance of its due date.



6.

The amount of security deposits (if any) is $____________. No other security
deposits have been made.



7.

All work required to be performed by Landlord or Tenant under the Lease has been
performed, except for the following (if none, so indicate)
___________________________
______________________________________________________________________________



8.

There are no defaults on the part of the Landlord or Tenant under the Lease,
except for the following (if none, so indicate)
_________________________________________
______________________________________________________________________________



9.

Tenant has no defense as to its obligations under the Lease and claims no setoff
or counterclaim against Landlord, except for the following (if none, so
indicate) _______________
______________________________________________________________________________



10.

Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies except as provided
in the Lease, except for the following (if none, so indicate)
_________________________________________
______________________________________________________________________________



The foregoing certification is made with the knowledge that
_______________________ is about to (fund a loan to) (purchase the Property
from) Landlord and that said party is relying upon the representations herein
made in (funding such loan) (making such purchase).

Dated: ___________, 20___.

Tenant:



By:

Its:






--------------------------------------------------------------------------------



Exhibit F

RULES AND REGULATIONS

1.

The sidewalks, passages, exits, entrances of the Building and the other Common
Areas shall not be obstructed by Tenant or used by it for any purpose other than
for ingress to and egress from the Premises. Landlord retains the right to
control and prevent access to the Common Areas of all persons whose presence in
the judgement of the Landlord would be prejudicial to the safety of the Project
and its tenants, or who it believes are engaged in illegal activities.



2.

Except for signage authorized in the Lease, no sign, placard, picture, name,
advertisement or notice visible from the exterior of the Building or Premises
shall be inscribed, painted, affixed or otherwise displayed by Tenant on any
part of the Building or in any area outside the Premises and any such sign,
placard, picture, name, advertisement or notice may be removed by Landlord
without notice to and at the expense of Tenant.



3.

With the exception of typical catering and food warming activities, no cooking
shall be done or permitted by Tenant on the Premises, except that use by Tenant
of Underwriters' Laboratory-approved portable equipment for brewing coffee, tea,
hot chocolate and similar beverages shall be permitted, as shall the use of
similarly-approved microwave ovens for personal use by Tenant's employees,
provided that such use is in accordance with all applicable federal, state, and
local laws, codes, ordinances, rules and regulations. Tenant's employees may
prepare food items solely for their own personal consumption and for guests, and
shall not prepare or sell, or permit to be prepared or sold, any consumable
items whatsoever in the Premises or in the Building. In the event pest control
is required within the Premises as a result of food preparation or other
activities by Tenant, Tenant shall contract and pay for such services.



4.

Landlord will initially furnish to Tenant, free of charge, two keys per lockset
to the Premises, and Landlord may make a reasonable charge for additional keys.
No additional locking devices shall be installed in the Premises by Tenant, nor
shall any locking device be changed or altered in any respect without the prior
written consent of Landlord. Landlord may make reasonable charge for any
additional lock or any bolt (including labor) installed on any door of the
Premises. All locks installed in the Premises shall be identified in writing to
Landlord. The installation of such vaults, safes or other secured areas by
Tenant will be subject to Landlord's prior written approval, which shall not be
unreasonably withheld. Tenant, upon the termination of its tenancy, shall
deliver to Landlord all keys to doors in the Premises and all access cards and
I.D. cards, if any, to the Building.



5.

Tenant shall not bring or permit to be brought into the Building any firearm.



6.

Tenant shall use reasonable procedures to see that the doors of the Premises are
closed and locked and that all water faucets, water apparatus, light switches,
cooking facilities and office equipment (excluding office equipment required to
be operative at all times) are shut off before Tenant or Tenant's employees
leave the Premises, so as to prevent waste or damage. Tenant shall at all times
comply with any rules or orders of the fire department or any other government
agency with respect to ingress and egress.



7.

The toilets, urinals, wash bowls and other restroom facilities shall not be used
for any purpose other than that for which they are constructed, no foreign
substance of any kind whatsoever shall be placed therein, and the expense of
repairing any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the tenant whose employees or invitees shall have caused
it.



8.

Tenant shall not install any radio or television antenna, loudspeaker, or other
device on or about the Common Areas or the roof or exterior walls of the
Building without Landlord's prior, written consent. No television, radio or
other audio or visual apparatus shall be used in the Premises in such a manner
as to cause a nuisance to any other Project tenant or to interfere with any
frequencies used in connection with Building operations.



9.

Canvassing, soliciting, peddling, or distribution by Tenant to other Project
tenants or visitors of handbills or any other written material in the Project is
prohibited, and Tenant shall not permit such activities by its employees or
invitees. Tenant shall cooperate in reporting to Landlord any such activities of
solicitors in the Building.



10.

Tenant shall immediately, upon written request from Landlord (which request need
not be in writing), reduce its lighting in the Premises for temporary periods
designated by Landlord, when required in a temporary emergency situation caused
by earthquake or other force majeure event to prevent overloading of the
mechanical or electrical systems of the Building.



11.

Tenant shall not place any load on the floors of the Premises or the Building
exceeding the live load capacity thereof as determined by Landlord. Tenant shall
not use electricity for lighting, machines or equipment in excess of the
consumption load of the Premises as determined by Landlord. Except as permitted
in accordance with the Lease, Tenant shall not alter any of the Building
systems, including but not limited to heating, air conditioning, and other
mechanical or electrical systems, without the prior written consent of Landlord.



12.

Landlord reserves the right to exclude or expel from the Project any person who
is, in the judgement of Landlord, intoxicated or under the influence of alcohol
or other drug, or acting in a violent or disruptive manner, or who shall in any
manner do any act in violation of any of the Rules and Regulations of the
Building.



13.

No animals of any kind shall be permitted at any time in the Premises or the
Building, with the exception of guide animals for the handicapped employees or
invitees of Tenant and except in connection with Tenant's permitted use of the
Premises as expressly permitted by the Lease.



14.

Any charges which Tenant is obligated by these Rules to pay shall be deemed
additional rent under the Lease, and should Tenant fail to pay the same within
ten (10) days after written demand, such failure shall be treated as a default
by Tenant to pay rent as due under the Lease.



15.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of these Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building. All
waivers shall be one time waivers only unless in writing and specifically
providing to the contrary.



16.

These Rules and Regulations are in addition to, and shall not be construed in
any way to modify, alter or amend, in whole or part, the terms, covenants,
agreements and conditions of Tenant's Lease or any other lease of premises in
the Project. In the event of any conflict between the terms of these Rules and
Regulations and the terms of any lease in the Building, the terms of the Lease
shall prevail.



17.

Landlord reserves the right to make such other reasonable rules and regulations,
or to amend or repeal these Rules and Regulations, as in its judgement may from
time to time be needed for the safety, care and cleanliness of the Project and
for the preservation of good order therein.



18.

Tenant shall be responsible for the observance of all of the foregoing rules and
regulations by Tenant's employees, agents, contractors, clients, customers,
invitees and guests. Tenant shall cooperate with Landlord's educational programs
for Landlord's policies and procedures with regard to fire and life safety,
earthquakes and any other emergency or evacuation procedures of which Landlord
shall notify Tenant from time to time.








--------------------------------------------------------------------------------




Exhibit G

LIST OF HAZARDOUS MATERIALS





--------------------------------------------------------------------------------

